 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 543Transport Workers of America, AFLŒCIO, and Its Local 525 (Johnson Controls World Services, Inc.) and Luman J. Eggleston, Sr. and Noah B. Butt, IV and Mitchel L. Sohm and Charles N. Barrett. Cases 12ŒCBŒ3552, 12ŒCBŒ3560, 12ŒCBŒ3617, and 12ŒCBŒ3635 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On June 3, 1994, Administrative Law Judge Lawrence W. Cullen issued the attached decision.  The General Counsel, the Respondents, and the Charging Parties filed exceptions and supporting briefs, and the Respondents and the Charging Parties filed reply briefs. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.1 The complaint alleges that the Respondents violated Section 8(b)(1)(A) and (2) of the Act by (1) refusing to provide employees who have made objections under Communications Workers v. Beck, 487 U.S. 735 (1988), with a unit-by-unit allocation of representational and nonrepresentational expenditures and by charging them for extra unit expenditures; (2) by charging nonmember objectors for certain nonrepresentational expenditures; and (3) by refusing to accept the resignation and process the objections of Charging Party Mitchell Sohm, as well as by failing to give Sohm pertinent financial information and by not providing him with a refund for the nonrepre-sentational portion of his dues.   I. CHARGEABILITY ISSUES Respondent International represents both public and private sector employees.  Some of the employers of these employees are under the jurisdiction of the NLRA; others are under the jurisdiction of the Railway Labor Act.  During the period covered by the complaint, Re-spondent International had a membership of over 105,000 members in approximately 60 affiliated locals.  The International has been a party, along with these lo-cals, to 50 collective-bargaining agreements, at least 45 of which have contained union-security clauses.   One such local, Respondent Local 525, represents, jointly with Respondent International, employees of pri-vate sector employers who have been awarded service contracts with governmental entities that are under the jurisdiction of the NLRA, including the bargaining unit of mechanic and ground-services employees of Johnson Controls World Services, Inc. (Johnson Controls).  Dur-ing 1991Œ1992, Local 525 was party to 13 contracts con-taining union-security clauses covering, among others, 49 nonmembers, 24 of whom filed Beck objections dur-ing this period.  All of these objectors were in the John-son Controls unit.  The Johnson Controls collective-bargaining agreement requires that Employer to deduct dues and initiation fees from the pay of unit members and send them to Respondent International, which retains 30 percent and sends the remaining 70 percent back to Local 525.                                                                                                                       1 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). The Respondents objection procedure does not require Respondent International to allocate expenditures it charges to nonmembers on a unit-by-unit basis, nor does it prohibit Respondent Local 525 from charging object-ing nonmembers for activities outside the Johnson Con-trols™ bargaining unit.  Accordingly, Respondent Interna-tional does not allocate its expenditures unit by unit, and the Respondents charge nonmember objectors for extra unit expenditures.  The General Counsel contends that both practices are proscribed under the Supreme Court™s decision in Ellis v. Railway Clerks, 466 U.S. 435 (1984), interpreting section 2, Eleventh, of the Railway Labor Act, and by analogy, it is argued, its statutory equivalent, Section 8(a)(3) of the NLRA.  The General Counsel also contends that the Respondents violated the Act by charg-ing objectors for certain specific expenditures enumer-ated in the stipulation because those expenditures were not directly attributable to the objectors bargaining unit. In California Saw & Knife Works, 320 NLRB 224 (1995), enfd. sub nom. Machinists v. NLRB, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. Strang v. NLRB, 525 U.S. 813 (1998), the Board held, inter alia, ﬁthat a union does not violate its duty of fair representa-tion by not allocating and disclosing its expenses on a unit-by-unit basis, nor does it act unlawfully by charging objectors for out-of-unit expenses, as long as the ex-penses charged are for services that may ultimately inure to the benefit of the members of the local union by virtue of their membership in the parent organization.ﬂ  Id. at 239 (citing Lehnert v. Ferris Faculty Assn., 500 U.S. 507, 524 (1991)). Applying the principles of California Saw, we find, in agreement with the judge, that Respondent Interna-tional™s practice of not allocating all expenses on a unit-by-unit basis does not violate the Act, and that Local 525™s practice of charging objectors for extra unit repre-sentational expenses is also not in and of itself unlawful. We also reject the General Counsel™s claim that, because certain expenditures enumerated in the stipulation were not directly attributable to the objectors™ bargaining units, the Respondents violated the Act by treating those expenditures as chargeable to the objectors.  Accord-ingly, we dismiss those allegations in the complaint.2  2 The General Counsel litigated this case on the theory that objectors can be charged only for representational expensesŠi.e., those germane 329 NLRB No. 56  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544The General Counsel also a
ttacks a specific subclass of 
the extra-unit expenditures en
umerated in the parties™ 
stipulation on the basis that these expenditures are for 
nonrepresentational activitiesŠi.e., activities ﬁnot ger-
mane to collective bargainingﬂ under 
BeckŠ
and are 
therefore not chargeable to objectors.
3  Specifically, the 
General Counsel places at issue certain expenditures that 

the Respondents have described in their 
Beck
 procedures 
as ﬁexpenses for legislative,
 executive branch and admin-
istrative agency representation on legislative and regula-
tory matters closely related to the negotiation or admini-
stration of contracts and working conditions.ﬂ  
With respect to Respondent Local 525, the General 
Counsel contends that the following expenditures stipu-
lated by the parties as having been charged to nonmem-

ber objectors during the audit year ending March 31, 
1992, are nonrepresentational, and thus nonchargeable to 
them (numbers correspond to stipulation paragraphs; 
emphasis added): 
 36(b)(6) Conversing with Air Force Labor Relations 

personnel, the purpose of which was working condi-
tions of 
represented employees
, i.e., new Air Force 
Rules restricting the number of overtime hours that 
contractors could work their employees which were 
in 
direct contravention of
 the terms of the collective-
bargaining agreement between the contractor and Re-
spondent Unions
; the Air Force implementation of a 
self-help program, the effect of which would be to take 
away bargaining-unit work
 from the contractor; and 
the Air Force reduction in ambulance service available 
on weekends and evenings whereby diminishing the 
immediate safety responsiveness available for 
repre-
sented employees. 
 . . . . 
  (12) Telephoning Air Force Labor Relations staff pri-

marily to monitor Contract Charge Requests initiated 
by the Air Force or the contractor, the result of which, 
                                                                                            
 to collective bargaining and similar support services, that are directly 
related to representation of their unit, a theory which the Board rejected in California Saw.  No party made any argument to the judge as to 
whether the particular out-of-unit e
xpenditures alleged in the complaint 

were for activities that may ultimately
 inure to the benefit of the objec-
tors bargaining unit, which is the test the Board adopted in 
California
 Saw.  (The General Counsels belated a
ttempt to raise this argument for 
the first time in its exceptions brief is not properly before us.)  Accord-
ingly, in dismissing certain complain
t allegations relating to extra unit 
expenditures, we do not pass on that issue. 
3 In his brief to the judge, the General Counsel conceded that some 
expenditures contained in the parties™
 stipulation are representational.  
As to those expenditures, the only basis on which he argued that they 
were not chargeable to the objectors in
 this case was that they were not 
exclusively and directly attributable 
to the objectors™ bargaining unit.  
As explained above, the mere fact that these expenditures may be extra 

unit does not render them nonchargeable under 
California Saw.  Ac-cordingly, we have dismissed the 
complaint allegations pertaining to 
these charges. when approved, directly impacted on the terms and 
conditions of 
the represented employees. 
 . . . . 
  (14) Conversing with the National Aeronautical and 

Space Administration Labor Relations staff, at their ini-
tiation, the purpose of which was general inquiries re-
garding the Respondent Local 525™s representation of 
unit employees of their contractors
.  The General Counsel further contends that the follow-
ing expenditures stipulated by the parties as having been 
charged to nonmember objectors by Respondent Local 
525 during the audit year ending March 31, 1991, are 
nonrepresentational, and thus nonchargeable to them 
(numbers correspond to stipulation paragraphs; emphasis 
added): 
 38(a) Telephoning Air Force Labor Relations personnel 

primarily to monitor Contract Change Requests initi-
ated by the Air Force or the contractor, the result of 
which, when approved, directly impacted on the terms 
and conditions of 
the represented employees. 
 . . . . 
 (c) Conversing with the National and Aeronautical and 
Space Administration Labor 
Relations Staff, at their 
initiation, the purpose of which was general inquiries 
regarding the Respondent Local 525™s representation of 
unit employees
 of contractors. 
 The judge found that each of
 the above expenditures is germane to collective bargaining and that Respondent 
Local 525 did not violate that Act by charging them to 
nonmember objectors.  In each instance, Respondent 
Local 525 was engaged in representing bargaining unit 
members concerning wages, hours, or terms and condi-
tions of employment.  The Federal Government plays a 
unique role in setting these terms and conditions where, 
as here, the employer has a contractual relationship with 
it through one or more of its agencies, including those 
involved hereinŠthe U.S. Air Force and the National Air 
and Space Administration.  Thus
, the direct and indirect 
expenses incurred by Resp
ondent Local 525 in meeting 

and speaking by telephone with these agencies with re-
spect to issues such as governmental restrictions on the 
hours of Federal contract employees, the implementation 
of a self-help program that threatened the diminution of 
bargaining unit work, cutbacks in Government-provided 
ambulance service available 
to unit employees, monitor-
ing contract change requests, and general inquiries from 
the governmental entity about the representation of unit 
employees are for activities that are representational in 
nature and attributable to the objecting nonmembers own 
bargaining unit.  We find that the judge™s discussion of 
these issues is consistent with 
California Saw
, and we 
adopt his findings that these expenses are fully charge-
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 545able to objecting nonmembers.  We shall dismiss the 
pertinent complaint allegations. 
With respect to Respondent International, the General 
Counsel contends that the following expenditures stipu-
lated by the parties as having been charged to nonmem-
ber objectors during the audit year ending March 31, 
1992, are nonrepresentational, and thus nonchargeable to 
them (numbers correspond to stipulation paragraphs): 
 39 (a) Represented approximately 35 Federal Aviation 

Administration, hereinafter called FAA, licensed me-
chanics and dispatchers, who were unit employees, dur-
ing FAA investigations of work performance, including 
assistance in drafting responses to letters of inquiry, 
and representation at informal conferences after issu-
ance of suspensions or civil penalties.  One such case 
went to hearing before the National Transportation 
Safety Board.  Docket No. SE-12201, 12202. 
 . . . . 
  (d) Supplied legal representation before the [National 
Mediation Board (NMB)] in Case No. R-6107 (Henson 
Airlines) objecting to the NMBs decision to hold in 

abeyance Respondent International™s petition for elec-
tion while considering a sing
le-carrier petition filed by 
the Airline Pilot Association. 
 The General Counsel further contends that the follow-
ing expenditures stipulated by the parties as having been 

charged to nonmember objectors by Respondent Interna-
tional during the audit year ending August 31, 1991, are 
nonrepresentational, and thus nonchargeable to them 
(numbers correspond to stipulation paragraphs): 
 40(a) Represented approximately 30 FAA licensed me-
chanics and dispatchers, who were unit employees, dur-
ing FAA investigations of work performance, including 

assistance in responding to inquiries and informal 
conferences scheduled with FAA attorney
s.                                                           
 (b) Preparation and preservation of position papers in 
response to drug testing regulations governing unit 
transit providers and safety sensitive aviation person-
nel. 
 (c) Conducted three seminars with unit mechanics to 
explain the parameters of the License Protection Pro-
gram. 
 (d) Provided legal representation before the National 
Mediation Board in Case No. R-6022 (U.S. Air) re-
garding the scope and composition of a petitioned-for 

unit of employees who had not previously been repre-
sented by Respondent International. 
 The judge found that each of
 the expenditures set forth 
above are representational an
d fully chargeable to objec-
tors.  The General Counsel and the Charging Parties ex-

cept, contending that the evid
ence in the reco
rd is insuf-
ficient to support this finding.  
We cannot determine, based solely on the written 
stipulation accepted by the judge, whether or not these 

extra unit expenses are, as required by 
California Saw & 
Knife
, both (1) ﬁgermane to the unions™ role in collective 
bargaining, contract administration, and grievance ad-

justmentﬂ and (2) were incurred ﬁfor services that may 
ultimately inure to the benefit of the members of the lo-
cal union by virtue of their membership in the parent 
organization,ﬂ 320 NLRB at 239, quoting 
Lehnert v. Fer-
ris. This includes the expenditures set forth in stipulated 
subparagraphs 39(d) and 40(d), which arguably concern 
organizing employees in other units.  In 
Connecticut 
Limousine Service
, 324 NLRB 633 (1997), the Board 
identified several questions relevant to determining the 
chargeability of organizing expenses, including, for ex-
ample, whether the expenditures were necessary to ﬁpre-
serve uniformity of labor standards in the organized 
workforceﬂ and ﬁwhat kinds of 
employers, either in the 
specific industry or in competing industries, the Union 
might attempt to organize in order to preserve uniform 
labor standards.ﬂ  Id. at 637. 
In sum, we find it appropriate to sever the charge-
ability issues relating to Respondent International and 

remand them to the judge for 
further proceedings, includ-
ing, if necessary, a reopenin
g of the hearing to adduce 
additional evidence, and for the issuance of a supplemen-
tal decision containing findings of fact, conclusions of 
law, and a recommended Order.
4 II. THE SOHM OBJECTION
 Mitchell L. Sohm was employed in the Johnson Con-
trols™ bargaining unit on May 7, 1992, when he resigned 
his union membership and filed a 
Beck objection.  Re-
spondent Local 525 received the resignation and objec-
tion on May 15 and accepted Sohm™s resignation, but it 
refused to accept his objection and permit him to pay a 
reduced fee.  The Respondents, who retained Sohm™s 
dues and fees, maintain a policy providing for a window 
period of January of each year during which all objec-
tions must be filed by bargaining unit employees.   
The judge found that Respondent Local 525 violated 
Section 8(b)(1)(A) and (2) by refusing to honor the ob-

jection filed by Sohm upon his resignation from union 
membership, by therea
fter refusing to provide Sohm with 
a breakdown of representational and nonrepresentational 
expenses charged to him, and by failing to refund to 
Sohm the nonrepresentationa
l portion of dues received 
and retained by the Respondents since receipt of his ob-
jection.  We agree with the judge. 
 4 To the extent that any or all of the expenditures described in stipu-
lation subpars. 39(d) and 40(d) are deemed by the judge on remand to 
be litigation expenses, Member Hurtge
n does not find that Respondent 
International can lawfully charge 
for litigation expenses incurred out-side the Johnson Controls unit.  See the dissent in 
California Saw & 
Knife Works
, 320 NLRB 224, 239 fn. 78 (1995), enfd. 133 F.3d 1012 
(7th Cir. 1998), cert. denied sub nom. 
Strang v. NLRB
, 525 U.S. 813 
(1998).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546In California Saw & Knife
 Works, supra, the Board 
held, inter alia, that the requirement that 
Beck
 objections 
be filed during a window period, solely as applied to 
bargaining unit members who resign their union mem-
bership following the expiration of the window period, 
effectively operates as an arbi
trary restriction on the right 
of employees to resign their union membership: 
 A unit employee may exercise 
Beck
 rights only when 
he or she is not a member of the union.  An employee 
who resigns union membership outside the window pe-
riod is effectively compelled to continue to pay full 
dues even though no longer a union member, and the 
window period in this circumstance operates as an arbi-
trary restriction on the right to refrain from union 

membership and from supporting nonrepresentational 
expenditures.  In light of our duty to uphold the funda-
mental labor policy of voluntary unionism emphasized 
by the Court in 
Pattern Makers
 [473 U.S. 95, 107 
(1985)], we agree with the judge that the January win-

dow period, as applied solely to employees who resign 
their membership after the expiration of the window 
period, constitutes arbitrary conduct violative of the 
[union™s] duty of fair representation. 
 Recently, the Board has reaffirmed these principles in 
Po-lymark Corp.
, 329 NLRB No. 7 (1999).   
We, therefore, find that the Respondents imposition of 
a window period limitation on the filing of 
Beck objec-tions on employees who have
 recently resigned their un-
ion memberships violates the Respondents™ duty of fair 
representation because it operates as an arbitrary restric-
tion on the right to resign from union membership. Ac-
cordingly, we find, in agreement with the judge, that the 
Respondents violated Section 8(b)(1)(A) by refusing to 
accept Sohm™s objection.
5 We also find that the Respon-
dents unlawfully failed to provide Sohm with the infor-

mation to which he was entitled under 
California Saw
 as 
a Beck objector: (1) the assura
nce that the Respondents 
will refrain from charging him for nonrepresentational 
functions; (2) the percentage by which his dues and fees 
will be reduced; (3) the basis for the calculation, includ-
ing the percentages of his dues and fees spend on repre-
sentational and nonrepresentational activities; and (4) the 
assurance that he would have an opportunity to challenge 
the Respondents™ determinations.
6  We also find that the 
Respondents violated Section 8(b((1)(A) by failing to 
refund to Sohm the portion of his dues and fees that were 
spent on nonrepresentational activities.  Finally, we find, 
                                                          
 5 We shall reverse the judge and di
smiss the 8(b)(2) allegation, how-
ever, in the absence of
 evidence that the Respondents sought to ﬁcause 
or attempt to cause [Johnson Controls] to discriminate against [Sohm] 
in violation of subsection 8(a)(3).ﬂ 
6 We construe the allegation in the complaint that the Respondents 
failed to provide Sohm with the ﬁUnions
 agency fee policyﬂ to relate to 
all of the above information to which Sohm is entitled as an objector.  

See Dyncorp Support Services Operations
, 327 NLRB 950, 953 fn. 11 
(1999). 
consistent with the judge, that the Respondents have 
maintained and enforced a 
Beck objection policy which 
prevents employees in the Johnson Controls collective-

bargaining unit who have resigned from the Union from 
filing objections to the payment of fees for expenditures 
reflecting nonrepresentational activities for a reasonable 
time after their resignations. 
AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for Conclusions of Law 4 and 
5. ﬁ4. Respondent Local 525, ex
cept for the issues that 
are being remanded, did not violate the Act by charging 

objecting nonmembers for th
e expenses enumerated in 
the parties stipulation and described therein as having 

been incurred on legislativ
e, executive branch and ad-
ministrative agency representation on legislative and 
regulatory matters closely related to the negotiation or 
administration of contracts and working conditions. 
ﬁ5. The Respondents violated Section 8(b)(1)(a) of the 
Act by refusing to accept 
employee Mitchell Sohm™s 
Beck objection, by failing to provide him with postobjec-
tion financial information, by failing to refund the non-
representational portion of due
s received and retained by 
the Respondents since receipt 
of his objection, and by 
maintaining and enforcing a
 Beck-objection policy which 
prevents employees in the Johnson Controls collective-
bargaining unit who have resigned from the Union from 
filing objections to the payment of fees for expenditures 
reflecting nonrepresentational activities for a reasonable 
time after their resignations.ﬂ   
AMENDED 
REMEDY
 Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order that they 
cease and desist therefrom and take certain affirmative 
action designed to effectuate the policies of the Act. 
We shall order the Respond
ents to accept Sohm™s ob-
jection, provide him with postobjection financial infor-
mation consisting of (1) the assurance that the Respon-

dents will refrain from charging him for nonrepresenta-
tional functions; (2) the percentage by which his dues 
and fees would be reduced; (3) the basis for the Respon-
dents™ calculations, including the percentage of expendi-
tures that are representational and nonrepresentational; 
and (4) the assurance that he will have the opportunity to 
challenge the Respondents™ determination.  We shall also 
order the Respondents to make Sohm whole for any ex-
cess dues and fees paid to the Respondents for non-
chargeable expenditures throu
gh a refund of such excess 
amounts commencing with the filing of Sohm™s objec-
tion, with interest 
computed according to 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).  Finally, we 
shall order the Respondents to amend their policy con-
cerning the processing of obj
ections to make clear that 
they will accept objections fr
om recently resigned per-
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 547fected Beck objectors that are filed within a reasonable 
time following their resignations. 
ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondents, Transport Worker
s of America, AFLŒCIO, 
and its Local 525, their offi
cers, agents and representa-
tives shall 
1. Cease and desist from  
(a) Refusing to accept em
ployee Mitchell Sohm™s ob-
jection to the payment of dues or fees for nonrepresenta-

tional expenditures. 
(b) Refusing to provide Mitchell Sohm with postobjec-
tion financial information. 
(c) Failing to refund the nonrepresentational portion of 
dues received and retained by the Respondents since re-

ceipt of Sohms objection. 
(d) Maintaining and enforcing a policy which prevents 
employees in the Johnson Controls collective-bar-

gaining unit who have resigned from the Respondents 
from filing objections to the payment of fees for expendi-
tures reflecting nonrepresentational activities for a rea-
sonable time following their resignations. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Amend its policy concerning the processing of ob-
jections to the expenditure of funds for nonrepresenta-
tional activities to make clear that it will accept objec-
tions from perfected 
Beck objectors that are filed within a 
reasonable time following their resignations and will 
permit them to receive a reduction of their dues and fees 
for expenditures reflecting non
representational activities. 
(b) Accept and process Mitchell Sohm™s 
Beck objec-
tion. 
(c) Provide Mitchell Sohm with postobjection financial 
information, as provided in the remedy section of this 

decision. (d) Make Mitchell Sohm whole for the nonrepresenta-
tional portion of dues and fees
 received and retained by 
Respondents since receipt of 
Sohm™s objection, with in-
terest. (e) Preserve and, within 14 days from the date of a re-
quest, make available to the Board and its agents for ex-
amination and copying all records necessary to calculate 
the amount of the refund due Sohm. 
(f) Within 14 days after service by the Region, post at 
their business office and meeting hall copies of the at-
tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
12, after being signed by the Respondents™ authorized 
representative, shall be posted by the Respondents im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous 
places including all places 
where notices to employees and members are customar-
ily posted.  Reasonable steps shall be taken to ensure that 
the notices are not altered, defaced, or covered by any 

other material. 
(g) Sign and return sufficien
t copies of this notice for 
posting by Johnson Controls World Services, Inc., if 
willing, at all locations where notices to the Johnson 
Controls unit employees are customarily posted. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondents have taken to com-
ply. 
IT IS FURTHER ORDERED
 that the complaint allegations 
pertaining to the chargeability of expenses by Respon-

dent International to 
Beck
 objectors set forth in para-
graphs 39(a) and (d) and 40(a)Œ(d) in the stipulation of 
facts are severed from this proceeding and remanded to 
the judge for further proceedings consistent with this 
Decision and Order. 
 MEMBER 
FOX, dissenting in part. 
While I agree with the majority in other respects, I do 
not agree, for the reasons set forth in the dissent in 
Poly-mark Corp.
, 329 NLRB No. 7 (1999), that the Respon-
dents violated their duty of fair representation by refus-
ing to honor Charging Party Sohm™s untimely attempt to 
file a Beck objection.  I therefore 
also find that the Re-spondents did not violate their duty of fair representation 

by failing to provide Sohm with the information required 
to be furnished to 
Beck objectors or by failing to refund 
the nonrepresentational portion of his dues. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to accept the objections filed by 
nonmember employees to the payment of dues or fees for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548nonrepresentational expenditures within a reasonable 
time following their resignations. 
WE WILL NOT refuse to provide employees who have 
filed objections under 
Communications Workers v. Beck
, 487 U.S. 735 (1988), with a pertinent financial informa-
tion. 
WE WILL NOT fail to refund the nonrepresentational por-
tion of dues received and retained by Transport Workers of 
America, AFLŒCIO, and its Local 525 since receipt of 
Shom™s objection. 
WE WILL NOT maintain and enforce a policy which pre-
vents employees in the Johnson Controls World Services, 

Inc. collective-bargaining unit who have resigned from 
the Respondents from filing objections to the payment of 
fees for expenditures reflecting nonrepresentational ac-
tivities within a reasonable time following their resigna-
tions. 
WE WILL amend our policy concerning the processing 
of objections to the expenditure of funds for 
nonrepresentational activities to make clear that we will 
accept objections from recently resigned perfected 
Beck objectors that are filed within a reasonable time 
following their resignations and permit them to obtain a 
reduction in dues and fees for the portion of union 

expenditures reflecting nonrepresentation
al activities. 
WE WILL accept and process Mitchell Sohm™s 
Beck ob-
jection, 
WE WILL 
provide him with pertinent financial 
information, and 
WE WILL 
make him whole for the non-
representational portion of the dues and fees that we have 

received and retained since r
eceiving his objection, with interest. 
 TRANSPORT 
WORKERS UNION OF 
AMERICA
, AFLŒCIO, 
AND ITS 
LOCAL 525  Evelyn M. Korschen, Esq., 
for the General Counsel
. Arthur Luby, Esq. (O™Donnell,
 Schwartz  & Anderson), 
of Washington, D.C., for Respondent TWU. 
Richard Siwica, Esq. (Egan, Lev & Siwica, PA), 
of Orlando, Florida, for TWU, Local 525. 
John Scully, Esq
., Right to Work Legal Defense (National Foundation), of Springfield, Virigina, for the Charging Par-
ties. DECISION STATEMENT OF THE 
CASE LAWRENCE 
W. C
ULLEN, Administrative Law Judge. This 
case was opened by me June 23, 1993, pursuant to a joint mo-
tion by the parties and the formal documents and pleadings and 
a stipulation of facts were filed by the parties and duly received 
with the parties granted leave to file briefs which were timely 
filed. The consolidated complaint in this case was filed on No-
vember 19, 1992, by the Regional Director for Region 12 of the 
National Labor Relations Board (the Board) and is based on 
charges filed by individuals Luman J. Eggleston Sr. on Febru-
ary 10, 1992, Noah B. Butt on March 2, 1992, Mitchell L. 

Sohm on July 30, 1992, and Ch
arles N. Barrett on September 
19, 1992.  The complaint as ame
nded alleges that Respondents, 
Transport Workers of America, 
AFLŒCIO (the International) 
and Local 525 violated Section 
8(b)(1)(a) and (2) of the Na-tional Labor Relations Act (the NLRA or the Act) by charging 
objecting nonmembers of the appropriate bargaining unit repre-sented by the Respondents as their collective-bargaining repre-
sentative, for nonrepresentational activities, failing and refusing 
to provide them with an account
ing and breakdown of represen-
tational and nonrepresentational expenditures on a unit-by-unit 

basis, charging them for amounts which, in part, pertain to non-
representational activities, including inter alia: legislative, ex-
ecutive branch, and administrative agency representation on 
legislative and regulatory matters 
closely related to the negotia-
tion or administration of contracts and working conditions.  The 

appropriate bargaining unit is:  
all mechanic and ground service 
employees of Johnson Controls World Services, Inc. (Employer 
or Johnson Controls).  The above-described unit is one of many 
distinct bargaining units represented by Respondents.  Local 
525 represents only employees of private contractors who have 
contracts with the United States Government at Cape Canav-
eral, Florida, whereas the International represents employees 
through other local unions in both the public and private sec-
tors.  In its brief the General Counsel withdrew the allegation 
contained in paragraphs 9(c)(i), (iii), (iv), and (v) of the con-
solidated complaint and also with
drew the allegations contained 
in paragraph 10 of the consolidated complaint inasmuch as the 
record evidence is insufficient to warrant a finding. As this is a 
stipulated record and the partie
s have filed extensive briefs 
detailing their legal arguments, 
I have relied heavily on the 
stipulated record as it appears in the stipulation of facts and on 
the briefs of the parties in setting forth their positions in this 
decision.  
On the entire record here and 
my review of the briefs filed 
by the parties, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 At all times material, Johnson Controls has been a corpora-
tion with an office and place of operations at the Eastern Space 
and Missile Center, Cape Canaveral Air Force Station, Florida 
(the Launch Base Support Project), and has been engaged in the 
business of providing ground support services for the United 
States Air Force.  During the 12-month period ending Decem-
ber 31, l991, Johnson Controls, in conducting its business op-
erations described above, provided services in excess of 
$50,000 to the United States Air Force pursuant to a service 
contract with the United States Government.  At all times mate-
rial, Johnson Controls has been engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATIONS
 The complaint alleges and Respondents admit and I find that 
at all times material, Respondent
 International and Local 525 
have been labor organizations 
within the meaning of Section 
2(5) of the Act.  
III. THE ALLEGED UNFAIR LABOR PRACTICES
 Facts 
This case involves the interpre
tation and application of the 
Supreme Court™s decision in 
Communications Workers of 
America v. Beck
, 487 U.S. 735 (1988), in which the Supreme Court held that Section 8(a)(3) of the National Labor Relations 
Act does not ﬁpermit a union, over the objections of dues-paying non-member employees, to expend funds so collected 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 549[pursuant to a union-security clause] on activities unrelated to 
collective bargaining, contract 
administration, or grievance 
adjustmentﬂ id. at 738.  The Court held that a union may exact 

from nonmember employ
ees ﬁonly those fees and dues neces-
sary to performing the duties of an exclusive representative of 
the employees dealing with the employer on labor-management 
issues.ﬂ Id. at 762Œ763, citing its prior decision in 
Ellis v. Rail-
way Clerks
, 466 US 435, 448 (1984).  The General Counsel 
contends that ﬁbecause the Supreme Court in Beck explicitly 
held that Section 8(a)(3) is the st
atutory equivalent of, and in all 
material respects identical to, certain provisions of the Railway 
Labor Act (RLA). Id. at 745, and because the Supreme Court 
and the circuit courts of appeal
s have specifically limited union 
exactions from nonmember employ
ees under the RLA, and in 
the public sector, the standards 
enunciated in those cases must 
therefore also apply to cases arising under the NLRA, and ac-
cordingly Respondent Unions here
in must be held to the same 
proscriptions.ﬂ  Thus, the remaini
ng issues before me as set out in the General Counsel™s brief are: 
1.  Whether or not Respondent Unions™ failure to break down 
expenses into representational and nonrepresentational catego-
ries on a unit-by-unit basis in it
s disclosure statements to ob-
jecting nonmembers and by char
ging objecting nonmembers for 
representational expenses not attributable to the bargaining unit 

in which the objectors are employed violated Section 
8(b)(1)(A) of the Act. 
2.  Whether or not Respondent
 Unions™ charge to objecting 
nonmembers for expenses incurr
ed on ﬁlegislative, executive 
branch and administrative agency representation on legislative 
and regulatory matters closely re
lated to the negotiation or ad-
ministration of contracts and working conditionsﬂ are lobbying 
expenses or litigation not attrib
utable to the objecting nonmem-
bers™ bargaining unit and, thus, 
violated Section 8(b)(1)(A) of 
the Act. 
Respondent International represents employees in various 
occupations  in the United States
 employed in the public sector 
and an equal proportion employed in the private sector by em-
ployers under the jurisdiction of the RLA and infrequently un-
der the jurisdiction of the NLRA.  The International is organ-
ized into three divisions, the surface transit division, the airline 
division, and the rail division.  Local unions are the smallest 
units within the Inte
rnational.  Respondent Local 525 represents 
employees of private sector em
ployers in various industries 
who have been awarded servic
e contracts with governmental 
agencies and which are under the jurisdiction of the National 
Labor Relations Act.  At the re
levant periods involved herein, 
the International had in excess of 105,000 members and had 
approximately 60 affiliated Lo
cals and in combination with 
these local unions was party to 50 collective-bargaining agree-
ments of which at least 45 contai
ned union-security provisions 
with approximately 500 nonmembers
 in represented bargaining 
units with approximately 24 to
 25 employees filing dues objec-
tion applications in 1991 and 1992 respectively.  Local 525 was 

party to 15 collective-bargaining
 agreements of which 13 con-
tained union-security provisions with 49 nonmembers of which 

24 nonmembers filed dues objection applications.  All of the 
objecting nonmembers were in the bargaining unit of the me-
chanic and ground service employees of the employer, Johnson 
Controls.  The collective-bargai
ning agreements variously pro-
vide that union members and agen
cy fee payers have periodic 
dues and initiation fees deducted from their pay and paid by 
their employers to either the Local or to the International which 
sends to the other its applicable portion.  In the instant case the 
collective-bargaining agreement provides that the employer, 
Johnson Controls, send the dues and 
fees to the International, 
which retains 30 percent for a per capita tax payable to the 
International by Local 525 and 
sends the remaining 70 percent 
to Local 525. 
During the relevant period the International and Local 525 
had collective-bargaining agreements with 15 employers who 
each were parties to service contracts with governmental agen-
cies.  The current collective-bargaining agreement between the 
Respondents and Johnson Controls was effective December 1, 
1992, and expires November 30, 1995, and contains a union-
security clause in substantially similar or identical form as have 
been contained in predecessor agreements between the parties.  
The moneys collected pursuant to the union-security clause are 
shared by the International, Local 525, and the AFLŒCIO.  
These moneys are spent on both representational and non-
representational activities.  Th
e Respondents have adopted a procedure for compliance with Beck
  by advising employees 
covered by the collective-bargaining agreement  of their right to 
object to the collection of fees from their pay for 
nonrepresentational activities 
pursuant to union-security clauses.  There has been a fee objection procedure in place 

during all relevant times here
in which requires Respondent 
International to annually notify all represented employees 

including both members and nonmembers of their rights under 
the procedure by including a notice in each December issue of 
the TWU (Transport Workers Union) Express.  However, there 
is no provision therein for ensuri
ng that the employees receive 
this publication and notice cont
ained therein.  The December 
13 and 31, 1991 issues of the TWU Express both contained the 
fee objection procedure.  In addition, the independent auditors 
report for the International for the year ending August 31, 1991, 
was contained in the fee objection procedure in the December 
31, 1991 issue of the TWU Express and an independent 
auditors report for the International for the year ending August 

31, 1992, was contained in the 
TWU Express of November 30, 
1992.  An accountant™s compilation report and an independent 

auditor™s report for Local 525 were published for the years 
ending March 31, 1991, and March 31, 1992, res
pectively. 
In accordance with the fee objection procedure, the Respon-
dents charge nonmembers an 
amount for representational ac-
tivities without a showing that 
the representational activities 
were engaged in on behalf of an
y particular bargaining unit.  
Thus, these expenses are not 
broken down or calculated on a 
unit-by-unit basis. 
Pursuant to section 3,g, of th
e provisions of the fee objection 
procedure, since 1991 Respondent 
Unions have charged objec-
tors for a portion of their expenses which Respondent Unions 

have categorized under the fee 
objection procedures as ﬁex-
penses for legislative, executive branch, and administrative 
agency representation on legisl
ative and regulatory matters 
closely related to the negotiation 
or administration of contracts 
and working conditions.ﬂ 
Pursuant to section 3,g, of the fee objection procedure, dur-ing audit year ending March 31, 1992, Respondent Local 525 
charged the following expenses: 
 (a) The direct expenses of a round-trip airline ticket 
each for Local 525 President Eddie Hill and Local 525 

Vice President Chris Hunt from Florida to Washington, 
D.C., and one overnight hotel accommodation each in 
Washington, D.C., associated with their trip to visit U.S. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550Representative Jim Bacchus, D-Orlando, the purpose of 
which was to elicit from him, as an elected official, his as-
sistance to put pressure on Unified Services, Inc., a gov-
ernment contractor with w
hom Respondent Unions had a 
collective-bargaining agreement, to timely pay its employ-
ees and to timely make contributions into the employees™ 
health and pension benefits fund
s.  For an extended period 
of time Unified Services, Inc.
 had been untimely paying its 
employees and untimely making
 its contributions to the 
benefit funds of represented employees. 
(b) The indirect expenses 
associated with Respondent 
Local 525™s elected officials™ performance of the follow-
ing duties: (1) Traveling round-trip to Washington, D.C., as out-lined in paragraph (a) above. 
(2) Telephoning Representative Bacchus™ office and 
speaking with Legislative Aide Vince Wilmore for the 
purpose of seeking assistance from the office of Represen-
tative Bacchus in resolving 
the aforementioned problems 
with Unified Services, Inc. 
(3) Drafting a letter for mass mailing to congressper-
sons, federal agencies, and military personnel to elicit 
support in putting pressure on Unified Services, Inc. to 
correct its deficiencies in paying salaries to represented 
employees and making contribu
tions into the employees™ 
benefits fund. (4) Conversing with Air Force labor relations person-
nel, the purpose of which was to clarify the status of Uni-
fied Services, Inc.™s payment 
of salaries and contributions 
into the benefits fund and to elicit the support of the Air 
Force into pressuring Unified Services, Inc. to make 
timely payment. 
(5) Writing to Representative Bacchus and Senator 
Bob Graham regarding the ongoing problems with Unified 
Services, Inc. and eliciting their support in pressuring the 
contractor to make timely sa
lary payments and contribu-
tions into the benefits fund. 
(6) Conversing with Air Force labor relations person-
nel the purpose of which was working conditions of repre-
sented employees, i.e., new Air Force rules restricting the 
number of overtime hours that
 contractors could work their employees which were in direct contravention of the 
terms of the collective-bargaining agreement between the 
contractor and Respondent Un
ions; the Air Force imple-mentation of a self-help program, the effect of which would be to take away bargaining unit work from the con-
tractor; and the Air Force reduction in ambulance service 
available on weekends and ev
enings thereby diminishing 
the immediate safety responsiveness available for repre-

sented employees. 
(7) Telephoning Senators Mack and Graham and Con-
gressman McCullum the purpose of which was to elicit 
from each elected official help in exerting pressure on 
Unified Services, Inc. to pay the represented employees in 
a timely fashion and make t
imely contributions to the 
benefits fund. (8) Telephoning Representative Bacchus™ office the 
purpose of which was to elicit from Bacchus™ staff support 
in exerting pressure on Unified Services, Inc. to pay the 
represented employees in a timely fashion and make 
timely contributions to
 the benefits fund. 
(9) Telephoning Air Force labor relations personnel 
regarding the continuing problems with Unified Services, 
in timely paying employees 
and making contributions to 
the benefits fund and seeking the assistance of the Air 
Force labor relations personnel to rectify the ongoing 
problem. (10) Conversing with Air Force labor relations person-nel when they came to the Respondent Local 525 office 
seeking the status of Unified 
Services, Inc.™s payment or 
nonpayment of salaries and contributions into the benefits 
fund. (11) Telephoning Air Force labor relations staff con-
cerning Johnson Controls World 
Services, Inc.™s unilateral 
implementation of a new hourly rate for represented fire-
fighters and eliciting the Air Force™s assistance in ensuring 
that the wages required in the service contract were being 
paid by the contractor to represented employees. 
(12) Telephoning Air Force labor relations staff pri-
marily to monitor contract change requests initiated by the 
Air Force or the contractor, the result of which, when ap-
proved, directly impacted on the terms and conditions of 
the represented employees. 
(13) Meeting with Air Force labor relations the pur-
pose of which was to respond to
 labor relation inquiries 
about the status of various 
issues germane to the Respon-
dent Local 525™s representation of unit employees of a 

contractor, i.e., placement of picket lines, security clear-
ance of unit employees, status of grievances, etc. 
(14) Conversing with the National Aeronautical and 
Space Administration labor relations staff, at their initia-
tion, the purpose of which was 
general inquiries regarding 
the Respondent Local 525™s representation of unit em-
ployees of their contractors. 
 Pursuant to section 3,g, of the fee objection procedure, dur-ing audit year ending March 31, 1991, Respondent Local 525 
charged the following indirect 
expenses associated with Re-
spondent Local 525: 
 (a) Telephoning Air Force Labor Relations personnel 
primarily to monitor Contract Change Requests initiated 
by the Air Force or the contractor, the result of which, 
when approved, directly impa
cted on the terms and condi-tions of the represented employees. 
(b) Meeting with Air Force Labor Relations personnel 
the purpose of which was to respond to their inquiries 
about the status of various 
issues germane to the Respon-
dent Local 525™s representation of unit employees of a 
contractor, i.e., placement of picket lines, security clear-
ances for unit employees, st
atus of grievances, etc. 
(c) Conversing with the National Aeronautical and 
Space Administration Labor Relations staff, at their invita-
tion, the purpose of which was 
general inquiries regarding 
the Respondent Local 525™s representation of unit em-
ployees of contractors. 
 During the audit year endi
ng August 31, 1992, Respondent 
International charged objectors for a portion of its expenditures 
for legislative, executive branch, and administrative agency 
representation on legislative and regulatory matters.  All such 
expenses charged to
 nonmember objectors were incurred for 
work performed by the law firm of O™Donnell, Schwartz & 

Anderson in Washington, D.C.  To
tal expenditures in this cate-
gory were $96,048 in fees and $29,731 in expenses.  Man hours 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 551were spent providing legal advice and representation on behalf 
of unit employees on matters involving unit issues, including 
representation before courts and administrative agencies (con-
sidered by Respondent International to be chargeable ex-
penses).  Man hours were spent on lobbying, including lobby-
ing before Congress and the Ex
ecutive Branch and meetings 
with the AFLŒCIO and TWU officials during which legislation 
was the chief topic (considered 
by Respondent International to 
be nonchargeable expenses).  Al
l lobbying activity occurred in 
Washington, D.C.  Respondent International, in preparing its 
calculation of chargeable expens
es, assigned half of the fees and half of the expenses as chargeable expenses and the re-

maining half as nonchargeable expenses.  Therefore, during the 
audit year ending August 31, 1992, Respondent International 
charged objectors $62,889.70 in fees and expenses for legisla-
tive, executive branch, and administrative agency representa-
tion on legislative and regulator
y matters.  Specifically, Re-
spondent International charge
d the following expenses: 
 (a) Represented approxima
tely 35 Federal Aviation 
Administration, hereinafter called FAA, licensed mechan-
ics and dispatchers, who were unit employees, during 
FAA investigations of work 
performance, including assis-
tance in drafting responses to letters of inquiry, and repre-
sentation at informal conferences after issuance of suspen-
sions or civil penalties.  One such case went to a hearing 
before the National Transportation Safety Board.  Docket 
No.  SE-12201, 12202. 
(b) Filed position papers with the Department of 
Transportation (DOT) supporting American Airlines™ ap-
plication for exemption to operate jet aircraft out of 
O™Hare Airport and to not allow non-mechanic personnel 
to change aircraft light bulbs.  The purpose of the opposi-
tion was because the exemption, if approved, would take 
work away from unit employees. 
(c) Supplied legal representation before the National 
Mediation Board (NMB) in 
U.S. Air Shuttle, Inc
., 19 NMB 
388 (1992), and File No. C-6459 (AMR) seeking to pre-
serve the representational rights of unit employees. 
(d) Supplied legal representation before the NMB in 
Case No. R-6107 (Henson Airlines) objecting to the 
NMB™s decision to hold in abeyance Respondent Interna-
tional™s petition for election while considering a single-
carrier petition filed by the Airline Pilot Association. 
(e) Legal preparation and representation in court in 
Flagship Airlines, Inc. v. 
Transport Workers Union of America, et al., C.A. 3-92-0438 (M.D. Tenn.) (Wiseman) 
opposing the employer™s appl
ication for temporary re-
straining order and prelimin
ary injunction sought against 
Respondent International for st
rike activities engaged in 
on behalf of represented employees.  The case settled 
without any admission of liability. 
(f) Attendance at three meetings of the American Air-
lines President™s Council, an 
official body established by 
the employer and chaired by the Vice President of Re-

spondent International for the purpose of providing legal 
advice and assistance to the chairman on matters pertain-
ing to unit employees. 
(g) Attendance at four meetings of the TWU Interna-
tional Executive council, an official body within Respon-
dent International, for the purpose of providing legal ad-
vice and reporting on enacted la
ws, specifically the Omni-
bus Drug Testing Act, the Intermodal Surface Transit Effi-
ciency Act, and the Presidential Emergency Board™s rec-
ommendation with respect to collective-bargaining im-
passes on Amtrak. 
(h) Presentation of legal seminars in Dallas, TX and 
Chicago, IL to officers of several Locals covering the 
Railway Labor Act, the Federal Aviation Act, Labor Man-
agement Reporting and Disclosure Act, and the American 
with Disabilities Act. 
(i) Legal support to negotiators during the 1991 collec-tive bargaining with American Airlines and with Flagship 
Airlines, two employers with
 whom Respondent Interna-
tional has a collective-ba
rgaining relationship. 
(j) Conducted contract arbitr
ation with Flagship Air-lines, Inc. 
 During the audit year endi
ng August 31, 1991, Respondent 
International charged objectors for a portion of its expenditures 
for legislative, executive branch, and administrative agency 
representation on legislative and regulatory matters.  All such 
expenses charged to
 nonmember objectors were incurred for 
work performed by the law firm of O™Donnell, Schwartz & 

Anderson in Washington, D.C.  To
tal expenditures in this cate-
gory were $112,056 in fees and $20,219 in expenses.  Man 

hours were spent providing legal 
advice and representation on 
behalf of unit employees or matters involving unit issues, in-

cluding representation before courts and administrative agen-
cies (considered by Respondent In
ternational to be chargeable expenses).  Man hours were spent on lobbying, including lob-
bying before Congress and the Executive Branch and meetings 
with the AFLŒCIO and TWU officials during which legislation 
was the chief topic (considered 
by Respondent International to 
be nonchargeable expenses).  Al
l lobbying activity occurred in 
Washington, D.C.  Respondent International, in preparing its 
calculation of chargeable expens
es, assigned half of the fees and half of the expenses as chargeable expenses and the re-

maining half as nonchargeable expenses.  Therefore, during the 
audit year ending August 31, 1991, Respondent International 
charged the objectors $66,173.74 in
 fees and expenses for legis-
lative, executive branch, and administrative agency representa-
tion on legislative and regulator
y matters.  Specifically, Re-
spondent International charge
d the following expenses: 
 (a) Represented approxima
tely 30 FAA licensed me-
chanics and dispatchers, w
ho were unit employees, during 
FAA investigations of work 
performance, including assis-

tance in responding to inquiries and informal conferences 
scheduled with FAA attorneys. 
(b) Preparation and presentation of position papers in 
response to proposed drug testing regulations governing 
unit transit providers and safety sensitive aviation person-
nel. (c) Conducted three seminars with unit mechanics to 
explain the parameters of th
e License Protection Program. 
(d) Provided legal representa
tion before the National 
Mediation Board in Case No. R-6022 (U.S. Air) regarding 
the scope and composition of a petitioned-for unit of em-
ployees who had not previously been represented by Re-
spondent International. (e) Provided legal represen
tation before the National 
Mediation Board in Case No. C-6424 (Northwest Airlines 

Foremen™s Association) wher
ein Respondent International 
sought a re-certification of re
presentation to recognize the 
affiliation of Northwest Airlines Foreman™s Association 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552with Respondent International and an order to require 
Northwest to bargain with the re-certified representative.  
Re-certification was granted. 
(f) Assisted Northwest Airlines Foremen™s Associa-
tion, subsequent to its affiliation with Respondent Interna-
tional, in drafting a termination agreement when the craft 
was eliminated by Northwest Airlines. 
(g) Supplied legal representation in 
Transport Workers 
Union et al v. Alaska Airlines
, No. C91-690WD, wherein 
Respondent International sought
 an injunction to enjoin 
the employer™s unilateral ch
anges in working conditions 
after certification. 
(h) Attendance at four meetings of the International 
Executive Council, an official body within Respondent In-
ternational, for the purpose of providing legal advice and 
reporting on the Railroad Safety Act, the Transportation 
Appropriations Act and the 
Presidential Emergency 
Board™s recommendation with respect to collective bar-
gaining impasse on Contrail. 
(i) Attendance at three mee
tings of the American Air-
lines President™s Council, an 
official body established by 
the employer and chaired by the Vice President of Re-

spondent International, for the purpose of providing legal 
advice and assistance to the chairman on matters pertain-
ing to unit employees. 
(j) Conducted a legal seminar for officers of Local 512 
in Chicago, IL covering the Railway Labor Act, the Fed-
eral Aviation Act, and various 
other laws pertaining to the 
negotiation and administration
 of collective bargaining 
agreements. 
(k) Provided legal advice and drafted a brief in relation 
to a major contract arbitration over the chain of custody of 
urine samples with American Airlines. 
(l) Provided day-to-day legal counsel to the air trans-
port division officials on an as-needed basis pertaining to 
matters involving negotiation and administration of collec-
tive bargaining agreements. 
 With one exception, none of the 
foregoing fees and expenses  
related directly to the Johnson Controls bargaining unit at issue 
in the instant matter.  The one exception pertained to advice 
and counsel given Respondent Lo
cal 525 as to the law relating to a decertification drive which occurred during the summer of 
1992. Contentions of the Parties 
A. The General Counsel™s Position 
The General Counsel contends 
that the United States Su-preme Court, in 
Beck
, requires labor unions subject to the Na-
tional Labor Relations Act, to satisfy the same duties and obli-
gations previously imposed on unions under the Railway Labor 
Act concerning the collection of
 dues and fees from nonmem-
bers pursuant to contractual union-security provisions.  In the 
Beck
 case, the Supreme Court phrased the issue as whether the 
ﬁfinancial coreﬂ obligation (which is defined in 
NLRB v. Gen-
eral Motors Corp
., 373 U.S. 734, 742 (1963), is limited to the 
obligation to pay initiation fees
 and monthly dues imposed on 
employees pursuant to a union-security provision authorized by 
Section 8(a)(3) of the Act) ﬁincludes the obligation to support 
union activities beyond those germ
ane to collective-bargaining, 
contract administration, and grievance adjustment.ﬂ Id. at 745.  
In Beck
, the Court held that its prior decision in 
Machinists v. 
Street
, 367 U.S. 740 (1963), was, ﬁcontrollingﬂ insofar as that 
case held that Section 8(a)(3) of the Act and section 2, Eleventh 
of the Railway Labor Act (the RL
A) are ﬁstatutory equivalents™ 
and with good reason, because their nearly identical language 
reflects the fact that in both Congress authorized compulsory 
unionism only to the extent necessary to ensure that those who 
enjoy union-negotiated benefits contribute to their costﬂ Id. at 
746.  The Court held that the common legislative purpose was 
the elimination of ﬁfree riders.ﬂ 
 Thus the Court held that Sec-
tion 8(a)(3) of the Act authorizes ﬁthe exaction of only those 

fees and dues necessary to performing the duties of an exclu-
sive representative of the employees in dealing with the em-
ployer on labor-management issues.ﬂ  Id. at 762Œ763. 
The General Counsel notes that the Board has not yet issued 
a decision interpreting 
Beck
 but that the Second and Fourth 
Circuit Court of Appeals have 
each decided cases concerning 
these issues which are not entirely consistent.  In 
Beck v. Com-
munications Workers
, 776 F.2d 1187 (4th Cir. 1985), the 
Fourth Circuit held that expendit
ures for political, labor legisla-tion, community services, and 
organizing purposes were not 
chargeable to objectors under the Act.  The Fourth Circuit re-manded issues concerning other categories of expenditures to 

the district court and on rehearing, en banc, a majority of the 
court of appeals affirmed the resolution of these allocation is-
sues.  800 F.2d 1280 (4th Cir. 1991). The General Counsel 
contends that in its affirmance 
of the court of appeals decision, 
the Supreme Court implicitly appr
oved of these resolutions of 
the allocation issues.  The Ge
neral Counsel notes that the 
Fourth Circuit did not address 
issues concerning the type of 
notice which must be furnished to nonmembers, nor what pro-
cedural requirements may be 
permissibly imposed on employ-
ees asserting such rights, nor th
e quantum of information which 
must be disclosed to an objector
.   The Second Circuit has also 
addressed a number of issues arising under 
Beck
 in Price v. 
Automobile Workers
, 927 F.2d 88 (2d Cir. 1991).  The Second 
Circuit upheld various portions of the union™s rebate plan 
adopted after 
Beck
.  It found however that the union had not 
had its allocation of expenditure
s verified by an independent 
auditor as it found it had a duty to
 do; that the use of a ﬁlocal 
presumptionﬂ to determine the 
proportion of chargeable expen-
ditures by local unions was proper; and that the American Arbi-
tration Association (AAA) procedure for selecting an arbitrator was proper. The General Counsel further contends that the Supreme 
Court has also applied the rationale of 
Street v. Hanson, 351 
U.S. 255 (1956), to agency shop provisions in the public sector, 
citing Abood v. Detroit Board of Education, 431 U.S. 209 
(1977), wherein the Supreme Cour
t relied on earlier cases con-
struing section 2, Eleventh of
 the RLA to uphold the constitu-
tionality of union-security provisions in the public sector, and 
at the same time extending to pu
blic employees the same right 
to object to a union™s use of their exacted fees to finance non-
representational activities.  The General Counsel also cites 
Chicago Teachers AFT Local 1 v. Hudson
, 475 U.S. 292 (1986), wherein the Supreme Court in a case involving public 

employees, established procedural safeguards which unions 
must adopt before be
ing permitted to collect agency fees from 
objecting employees.  The Ge
neral Counsel also cites 
Lehnert v. Ferris Faculty Assn
., 500 U.S. 507 (1991), another public 
sector case, which concerned the kinds of expenditures which 
could be charged to objectors.  The Court majority, relying on 
its earlier decisions in 
Street v. Hanson
, ﬁand their progenyﬂ set 
out three guidelines for determining which activities may be 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 553properly charged to objecting employees.  The chargeable ex-
penditures must be (1) germane to collective-bargaining activ-
ity; (2) justified by the Government™s vital policy interest in 
labor peace and avoiding ﬁfree ride
rsﬂ; and (3) must not signifi-
cantly add to the burden of free speech inherent in allowance of 
the union shop. Id. at 1959.  The Court also reaffirmed that the 
burden of proof in these cases is the union™s. 
Applying these criter
ia, the General Counsel contends that 
the Respondent Unions violated 
Section 8(b)(1)(a) of the Act 
by charging objecting nonmembers
 for ﬁexpenses for legisla-
tive, executive branch, and administrative agency representa-
tion on legislative and regulatory 
matters closely related to the 
negotiation or administration of contracts and working condi-

tionsﬂ to the extent that such expenses were for lobbying activi-
ties and/or litigation expenses not attributable to the objector™s 
own bargaining unit. The General Counsel cites 
Lehnert in which the majority in reference to 
Street
 and its progeny con-
struing the RLA, stated,  ﬁSpecifically, those cases make clear 
that expenses that are relevant or ‚germane™ to the collective-
bargaining functions of the uni
on generally will be constitu-
tionally chargeable to dissenting employees. 
They further 
establish that, at least in the 
private sector, those functions do 
not include political or ideological activities
.ﬂ (Emphasis 
added.) 
Lehnert, 500 U.S. at 516. 
The General Counsel contends that the Court in 
Lehnert unanimously concluded that a un
ion™s lobbying activities which 
did not relate to ratification a
nd implementation of the dissent-
ing employees™ collective-bargaining agreement were too at-
tenuated to the Union™s representational functions to be charge-
able. The Court also decided that the only reason for permitting 
a public sector union to charge ob
jectors for lobbying related to 
ratification and implementation of the agreement, was because 
of the dual role of government
 as both employer and policy-
maker. As that dual role clearly does not exist in the private 
sector as involved in this case, 
there is no justification for per-
mitting it here. Thus, the General Counsel contends that to the 
extent the expenses were incurred for lobbying activities, they 
are not chargeable to objecting nonmembers and to the extent 
expenses were incurred for litigation activities, they were repre-
sentational.  However, since th
e litigation expe
nses were not attributable to the objector™s own bargaining unit, they are non-
chargeable expenses.  The Genera
l Counsel concedes that those 
expenses incurred in seeking the assistance of public elected 
officials to apply pressure to Unified Services Inc. as an em-
ployer and party to a collective-bargaining agreement with the 
Respondent Unions, and on offi
cials of the governmental 
agency with which Unified Services Inc. had a service contract, 
the purpose of which was to require it to abide by its contrac-
tual obligations, are not lobbying expenses but rather are ger-
mane to collective bargaining and are representational ex-
penses.  However, the General 
Counsel contends inasmuch as 
such expenses were not directly attributable to the objecting 
nonmembers own bargaining unit,
 Respondent Unions™ charge 
of such expenses to the objecting nonmembers is unlawful.  
The General Counsel also concedes that the expenses incurred 
by Respondent Local 525 in making inquiries with a govern-
mental agency which had a service contract with an employer 
with whom Respondent Unions 
had a collective-bargaining 
agreement, relative to placement of picket lines, security clear-
ance of unit employees, and status of grievances, are not lobby-
ing expenses, but rather are germane to collective bargaining 
and are representational expenses.  However, here again the 
General Counsel contends that since such expenses are not 
directly attributable to the 
objecting nonmembers™ own bargain-ing unit, Respondents™ charge of 
these expenses to the objectors 
is unlawful. The General Counsel concedes that expenses in-

curred when Respondent Local 525 telephoned the Air Force 
labor staff concerning Johnson 
Controls™ alleged unilateral 
implementation of new hourly rates for represented firefighters, 
are not lobbying expenses but rather are activities germane to 
collective bargaining and are lawful chargeable expenses since 
they are representational in nature and attributable to the object-
ing nonmembers™ own bargaining 
unit. The General Counsel 
contends that the expenses incurred by Respondent Local 525 

when conversing with a governmental agency regarding new 
rules restricting the number of 
overtime hours that contractors 
could work employees and the governmental agency™s imple-
mentation of a self-help program, and reduction in ambulance 
service appear to be political 
in nature and are far too attenu-
ated from Respondent Local 525™
s statutory duty to negotiate 
and administer collective-bargai
ning agreements on behalf of 
the individual objector™s unit to be statutorily chargeable. The 
General Counsel argues further that even where a particular 
piece of legislation or agency ru
le or regulation may be said to 
ﬁbenefitﬂ an objector™s bargaini
ng unit, as for example, union 
opposition to the self-help program as a means of preserving 
unit jobs performing such work, an objector may support such 
rule or regulation because it has the potential to reduce the fed-
eral budget or streamline the Fe
deral bureaucracy and that, to 
force the objector to subsidize even those ﬁbeneficialﬂ legisla-

tive/rule making activities clearly burdens the employee™s free-
dom to choose his own political agenda. Finally the General 
Counsel contends that a union™s
 duty of fair representation 
under the Act has never been held to require a union to engage 

in legislative (rulemaking) or political activities even where 
such activity might ﬁbenefitﬂ unit objectors. 
The General Counsel contends that the remaining expenses 
incurred by Local 525, wherein it conversed with a governmen-

tal agency staff making general i
nquiries regarding its represen-
tation of unit employees of contr
actors, and monitored contract 
change requests initiated either by the contractor or the gov-
ernmental agency, the result of which, when approved, directly 
impacted on the terms and cond
itions of represented employ-
ees, do not appear to be incurred 
for the conduct of activities in 
which Local 525 owes a duty of fair representation to the ob-
jecting nonmembers being charge
d.  The General Counsel as-
serts that Respondent Unions 
bear the burden of proving the 
proportion of chargeable expenses to total expenses citing 
Chi-
cago Teachers v. Hudson
, 475 U.S. at 306; 
Abood
, 431 U.S. 239Œ240 fn. 40; and 
Railway Clerks v. Allen
, 373 U.S. at 122.  
The General Counsel contends that the record evidence is insuf-
ficient to meet the Union™s burden and that the expenditures 
should be found to be nonrepresentational and nonchargeable to 
objecting nonmembers. The General Counsel also contends that 
the expenses incurred by the International before the National 
Mediation Board in objecting to its decision to hold in abey-
ance the International™s petition for an election while consider-
ing a single-carrier petition an
d in processing a petition for 
representation of employees who were not previously repre-
sented by the International are prerepresentational activities and 
are not germane to collective bargaining and cannot be lawfully 
charged to objecting nonmembers
.  The General Counsel con-tends that expenses incurred by the International in preparing 
and presenting position papers in
 response to drug testing regu- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554lations governing unit employees
 are political and too attenu-
ated from the International™s dut
y to negotiate and administer 
collective-bargaining agreements to be statutorily chargeable.  
This is so even if the International™s efforts may be said to 
ﬁbenefitﬂ an objector™s bargaini
ng unit as the objector™s posi-
tion on the issue may differ from
 the International™s and he should not be required to subsidize the Union™s political 
agenda.  A union™s duty of fair representation has never been 
held to require that it engage in legislative (rulemaking) or 
political activities even if these activities might benefit unit 
objectors. The General Counsel next contends that Respondent Unions violated Section 8(b)(1)(A) of 
the Act by failing to break down 
expenses into representational and nonrepresentational catego-
ries on a unit-by-unit basis in its disclosure statement and by 
charging objecting nonmembers fo
r representational expenses 
not attributable to their individual unit.  Since the Respondent 

Unions do not calculate their 
representational expenses on a 
unit-by-unit basis, the disclosures to objecting nonmembers 

contain no evidence of what portion of total expenditures are 
directly related to the unions™ 
representation of the objector™s 
own bargaining unit.  Thus this
 information is of very little 
relevance to individual objectors.  The International represents 
60 different bargaining units in
 different industries throughout 
the United States and Local 525
 represents 15 bargaining units 
in various industries throughout the east and southeast United 
States.  Without the breakdown of expenditures on a unit-by-
unit basis, it is impossible for an objector to know what per-
centage of the total expenses are being charged to him and 
whether the amount is reasonable and whether a challenge to 
that charge would be successf
ul.  The General Counsel con-
tends that the Respondent Unions
™ failure to furnish a unit-by-
unit breakdown, as well as the charging of objecting nonmem-bers for representational expenses
 which are not attributable to 
the objector™s own bargaining unit, are violative of Section 
8(b)(1)(A) of the Act.  Relying on 
Ellis v. Railway Clerks
, 466 
U.S. at 448, the General Counsel
 contends that the Supreme 
Court stated in that case that a union™s right to collect dues or 

fees is derived from its status 
as exclusive bargaining represen-
tative of a unit as the principa
l justification of Congress for 
authorizing the union shop was the elimination of free riders 
whom the union was obliged to represent.  To this end the 
Court said, ﬁThe test must be whether the challenged expendi-
tures are necessarily or reasonably incurred for the purpose of 
performing the duties of an exclusive representative of the em-
ployees in dealing with the employer on labor-management 
issues.ﬂ Applying this standard
, the Court held that objecting 
employees must pay both the ﬁdirect costﬂ and any other ex-

penses necessary to perform the duties of the union as the rep-
resentative  ﬁof the employees in the bargaining unit.ﬂ  Id. at 
448.  The Court also held that organizing expenses are not 
chargeable against objectors ﬁwhere a unionshop provision is in 
place and enforced, all employees in the relevant unit are al-
ready organized.  By definition, 
therefore, organizing expenses 
are spent on employees outside the collective-bargaining unit 
already represented.ﬂ Id. at 453. 
 The Court also held that ex-
penses of litigation arising out of the unit or that are concerned 

with unit employees are chargeable, and those which are not 
connected with the bargaining unit are not chargeable to objec-
tors. Id. at 453.  Since the Supreme Court in 
Beck
, ruled that 
Section 8(a)(3) and section 2, Eleventh of the RLA should be 
interpreted in like manner, and the Court in 
Ellis
, limited fees 
collected from objecti
ng nonmembers to those directly related 
to the collective-bargaining cont
ract administration and griev-
ance adjustment concerns of the bargaining unit represented by 
the union, the same standard s
hould be applied to the Respon-dent Unions under the Act.  The General Counsel further relies on Lehnert 500 U.S. 507. in which the Court majority held that 
while they had consistently looked to determine whether non-
ideological expenses were germane to collective bargaining, 
they had never interpreted the te
st to require a direct relation-
ship between the expense and a tangible benefit to the objec-
tor™s bargaining unit, but that there must be some indication 
that the payment to state or national affiliates is for services that 
may ultimately inure to the benefit of members of the unit as a 
result of their membership in the parent organization and the 
union bears the burden of proving the proportion of chargeable 
expenses to total expenses.  Th
e General Counsel notes that the 
majority in this case then permitted a local union to charge 

objectors for program expenditures of the parent organization 
which were destined for states other than where the objectors 
lived and declined to disturb the 
findings of the lower court that 
these costs were ﬁgermane to collective bargaining and similar 

support servicesﬂ Id. at 1963.  Ho
wever, four of the five jus-
tices in the majority refused to extend this rationale to litigation 
expenses or union literature reporting such activities both of 
which did not concern the objector™s bargaining unit but lik-
ened such expenses to lobbying and held they were not ger-
mane relying on 
Ellis
 wherein the Court held that the RLA 
prohibited the use of objectors™ fees on extra-unit litigation.  

The minority, led by Justice Scalia, reached the same conclu-
sion  but on different grounds, and found that a tangible benefit 
to the objector™s unit was required but could be found in having 
expert consulting  services available even in years when they 
were not used. The Court™s decision in Lehnert does not lend support to the 
Union™s failure to break down its expenditures on a unit-by-unit 
basis.  In that case the local represented a single unit of faculty 
at a state college and the National Education Association with 
which the Local was affiliated represented the same type of 
employees (educators) who had 
common interests and bargain-
ing goals.  In the instant case the International has assumed 
responsibility for allocating its expenditures into representa-
tional and nonrepresentational cat
egories and has done so on 
the basis of national expenditures.  As a result of the top down 
nature of this procedure for 
determining objectors™ dues, the amount charged to individual objectors has a far more tenuous 

relationship to the actual coll
ective-bargaining expenditures 
than in Lehnert.  Moreover, as Responde
nt Unions represent a broad spectrum of employees in a 
variety of classifications and 
industries covered by different statutes, it is not apparent that 
Respondent Unions™ collective-bargaining activities may ﬁulti-
mately inure to the benefit of the members of the local union by 
virtue of their membership in the parent organization,ﬂ as re-
quired by the majority in 
Lehnert.  The General Counsel also 
contends that an argument by the union in 
Andrews v. Cheshire Education Assn
., 829 F.2d 335 (2d Cir. 1987), was rejected by 
the Second Circuit wherein the Court held that ﬁthe procedures 
mandated by Hudson are to be accorded all nonmembers of 
agency shops regardless of whethe
r the Union believes them to 
be excessively costly.ﬂ Therefore, to the extent that the proce-

dure adopted by the Respondent 
Unions does not allocate ex-
penditures by unit, it falls short of protecting the objecting 
nonmember™s right to be charge
d only for those expenses for 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 555the union™s performance of its duties as the employee™s exclu-
sive representative. The Genera
l Counsel argues further that 
even assuming arguendo, that the Act does not require a unit-by-unit accounting, of expe
nditures, the holding in  
Ellis re-garding litigation expenditures s
uggests a finding of a violation 
to the extent all objectors are charged the same proportion of 
their litigation expenses without
 regard to whether it affects 
their own bargaining unit.  In Lehnert the Court found the first 
amendment to the Constitution barred the passing on of extra-

unit litigation expenses which the Court held were akin to po-
litical activity and not germane to the union™s duty as exclusive 
bargaining representative.  Thus, since the allocation of some 
litigation expenses was not undertaken on a unit-by-unit basis, 
litigation expenses may not be charged to objectors outside the 
unit in which the litigation arose.  Inasmuch as none of the 
expenses enumerated in stipulat
ion of fact paragraphs 39 and 
40 were directly related to th
e objectors™ bargaining unit at 
Johnson Controls, such charges 
were for extra-unit litigation 
and violative of Section 8(b)(1)(A) of the Act as alleged in 

paragraphs 7(e)(iv), 8(c)(vi) and (vii) of the consolidated com-
plaint.   Respondent Unions™ failure to break down such litiga-
tion expenditures on a unit basis a
nd its collection of fees for such expenses from the named 
objectors, violated Section 
8(b)(1)(A) of the Act as alleged in paragraphs 7(e)(iii), 8(c)(vi), 
and 9(c)(vii) of the consolidated complaint. 
B. The Charging Parties™ Position 
The Charging Parties contend that the Respondents have vio-lated their rights by failing to 
comply with the requirements of 
Beck
 by continuing to charge the Charging Parties and similarly 
situated nonmembers for nonreprese
ntational activities; failing 
and refusing to provide nonmembers with a breakdown of rep-
resentational and nonrepresenta
tional activities on a unit-by-
unit basis; charging nonmembers 
for representational activities not attributable to their bargaining unit; and charging nonmem-
bers for legislative, executive branch, and administrative lobby-
ing.  The Charging Parties cite 
Chicago Teachers AFT Local 1 
v. Hudson, 475 U.S. 292 (1986); 
Damiano v. Matish
, 830 F.2d 
1363 (6th Cir. 1987); 
Lowary v. Lexington Local Board of Edu-
cation, 854 F.2d 131 (6th Cir. 1988); and 
Lowary v. Lexington 
Local Board of Education,
 903 F.2d 422 (6th Cir. 1990); 
wherein, they maintain that the Courts have unequivocally held 

that all agency fee collections must be provided pursuant to 
procedures to protect the cons
titutional rights of nonmembers 
prior to deducting any agency fees.   
The Charging Parties further contend that the standards used 
by the Respondent Unions to calculate their financial core fee 

are legally erroneous because th
e Unions do not allocate the 
cost of their activities on a unit-by-unit basis.  The NLRA does 
not permit the Respondents to 
charge nonmembers in one bar-
gaining unit for expenditures in 
other discrete bargaining units 
which have no relation to employees in the initial bargaining 
unit.  Thus Respondents cannot 
legally charge nonmembers in 
the Johnson Controls unit for acti
vities they perform for public 
sector employees, employees covered by the RLA, and em-
ployees covered by the NLRA but who are in entirely separate 
units.  Respondent Local 525 is a party to 15 different collec-
tive-bargaining agreements, including unrelated units of em-
ployees of employers in different industries throughout the 
nation.  The units which the International has affiliation with 
are even less related to the Johnson Controls unit than those of 
the Local as the majority of the employees in the Locals repre-
sented by the International are not even NLRA units but rather 

are almost equally divided be
tween public sector employees 
and RLA employees and only in
frequently workers in NLRA 
units. The Charging Parties rely on 
Paperworkers Local 620 (In-
ternational Paper)
, 309 NLRB 44 (1992), as instructive if not 
controlling on this issue as in that case the Board struck down a 

ﬁpooledﬂ voting system wherein one bargaining unit could veto 
the votes cast by a different ba
rgaining unit in a contract ratifi-
cation vote.  Thus the Charging Parties argue that identical 

considerations apply 
when employees in the Johnson Controls 
unit are required to support even 
collective-bargaining activities 
provided for other employees in
 other bargaining units.  The Charging Parties argue that employees can only be charged for 
activities which their Section 9 representative and its affiliates 
perform in negotiation and enforc
ement of their own collective-
bargaining agreement with thei
r employer under congressional 
intent and the Board™s administration of the Act, with limited 
exceptions such as a union™
s institutional overhead under 
Ellis 
v. Brac, 466 U.S. 435, 448Œ449 (1984).  In support of this ar-gument, they note that the Act speaks in terms of collective 
bargaining in a unit appropriate for such purposes and does not 
define collective bargaining as the obligation of any and every 
union to bargain with any and ev
ery employer. Similarly, the 
Board™s Rules and Regulations speak in terms of individual bargaining units, as does the Casehandling Manual.  They also 
cite Board decisions grounded on the ﬁunit-by-unitﬂ concept 
and specifically 
Motown Record Corp
., 197 NLRB 1255 
(1972); Chester Valley, Inc
., 251 NLRB 1435 (1980); and 
Tor-rington Co., 305 NLRB 938 (1991).  They also cite 
NLRB v. 
Pittsburgh Plate Glass
, 404 U.S. 157 (1971), in which the Su-
preme Court adhered to the unit concept as the cornerstone of 
the Act.  They further rely on the 
Ellis case which was cited by 
the Supreme Court in the 
Beck
 case as controlling and identical 
wherein In Ellis
 the Court said at 466 U.S. at 448, the ﬁtest 
must be whether the challenged 
expenditures are necessarily or 
reasonably incurred for the purpose of performing the duties of 
an exclusive representative of the employees in dealing with the 
employer on labor-management issues.ﬂ  They also rely on this 
decision for its finding that or
ganizing expenses spent on em-ployees outside the bargaining unit already represented are not 
chargeable to objecting nonmem
bers.  The Charging Parties 
also rely on 
Lehnert wherein the Supreme Court rejected a 
broad based unit-by-unit requirement for all expenditures, but 
stated that this did not mean that a union had carte blanche to 
expend dissenters™ money for barg
aining activities which were 
wholly unrelated to the employees in the bargaining unit and 
stated that there must be some indication that the payment is for 
services that may ultimately enure to the benefit of the local 
unit members because of their membership in the parent union.  
The Court also stressed that the union has the burden of proving 
the proportion of the expenses which are chargeable to the total 
expenses and that the Unions 
cannot simply presume that eve-
rything it does in every unit is chargeable to all units because 

Lehnert did not rule that it was unlawful per se.  The Charging 
Parties also contend that 
Lehnert
 is distinguishable because all 
of the units involved in that case were composed of teachers 
and university professors who 
arguably had some ﬁcommunity 
of interest,ﬂ whereas here, Respondent International represents 
diverse employees in units whic
h have no ﬁcommunity of inter-
est.ﬂ  The only ﬁcommunity of in
terestﬂ shown by the Local is 
that its units each bargain with
 an employer who has a service 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556contract with a government agency and the employers are en-
gaged in different types of work and their employees have no 
ﬁcommunity of interestﬂ that could impact on collective bar-
gaining. 
The Charging Parties also argue that practical reasons favor 
case-by-case proofs of unit char
geability under the Act to en-
able the Board and the courts to
 develop a factually based body 
of law concerning the meaning in 
Lehnert of the terms ﬁmay 
ultimately enureﬂ and ﬁnot performed for the direct benefit ofﬂ 
as they assert that there are ﬁgross conflicts of interest that lurk 
in cross-unit chargeability.ﬂ  In support of this position they cite 
the International™s affiliates and their representation primarily 
of employees covered under the RLA and public sector labor 
laws which they argue are per se ﬁwholly unrelatedﬂ to the 
NLRA and the Johnson Controls™ bargaining unit.  They also 
contend that even some of the NLRA units create conflicts as a 
number of the collective-bargaining agreements in which the 
Local was a signatory or another local of the International was 
a signatory did not contain union-
security agreements.  They 
thus question the consistency of requiring employees repre-

sented by employers with union-security agreements to subsi-
dize collective-bargaining activities in units that do not have 
union-security agreements with th
e stated legislative justifica-
tion for union-security agreements
, which is the elimination of 
free riders. The Charging Parties also contend that the standards used by 
Respondent Unions to calculate 
the Charging Parties™ ﬁFinan-
cial Core Feeﬂ are legally erroneous because the Union charges 

employees for legislative and administrative lobbying.  They 
cite 
Beck
 which held that labor unions cannot charge nonmem-
bers for legislative activities under the NLRA and note that the 

unions in this case, notwithstanding 
Beck
, charge objectors for 
a portion of expenses which the Unions categorize as ﬁexpenses 

for legislative, executive branch and administrative agency 
representation on legislative and regulatory matters closely 
related to the negotiation and ad
ministration of contracts and 
working conditions.ﬂ  Thus the Charging Parties contend that there is no justification under any case arising under the NLRA 
for charging objecting nonmembers for these 
expenses.  They also cite 
Street,
 367 U.S. at 768Œ769 and fn. 17 wherein the 
Supreme Court said in construing 
the RLA, ﬁ§ 2, Eleventh is to 
be construed to deny the unions, over an employee™s objection, 

the power to use his exacted funds to support political causes 
which he opposes.ﬂ  The Charging 
Parties contend that the sole 
exception to the prohibition against charging objecting non-
members for lobbying expenses is in the case of public sector 
employees wherein some public sector collective-bargaining 
agreements are ratified by legislative bodies and the courts have 
held that representation in the public sector is permitted for that 
purpose only, citing 
Abood, 431 U.S. 209.  They argue further 
that even under the more expansive standard for charging for 

legislative activities in the publ
ic sector, the Charging Parties 
cannot be charged for any of the Respondents™ lobbying activi-
ties as the division of representational activities by the Interna-
tional is an arbitrary division split down the middle and is thus 
a mere guess.  They argue moreover that even if certain of the 
expenses charged nonmembers by
 the International such as expenses charged by a law firm were classified as litigation 
rather than lobbying, they are still not chargeable to the Charg-
ing Parties as litigation can only be charged to nonmembers if it 
is for their own bargaining unit
.  With the single exception 
involving a decertification drive, 
none of the litigation or litiga-
tion-like activities involved th
e Johnson Controls™ bargaining unit.  They further contend that the Charging Parties should not 
be charged for even these expenses since it involved an internal 
union matter and the interests of 
the union were contrary to the 
interests of the Charging Parties since if the union were decerti-

fied, the nonmembers would be reli
eved of paying any fees and 
participants in a decertification drive should not be charged for 
the union™s legal expenses as well as their own.  The Charging 
Parties also note that the Intern
ational included several legisla-
tive activities involving drug testing which they characterize as 
a highly ideologically charged issue.  In addition the Interna-
tional charged for numerous othe
r nonbargaining unit activities 
and most, if not all of those ac
tivities appear to involve issues 
that would directly impact on 
RLA employees or occasionally 
public sector employees.  Mo
reover, none of the lobbying ac-

tivities of the Local involved the Johnson Controls™ bargaining 
unit agreement. 
The Charging Parties seek as the remedy in this case: (1) 
complete restitution of all alle
gedly unlawfully taken fees; (2) 
individual notice to all affected
 employees; (3) unitwide reme-
dies for the entire bargaining unit; and (4) formal NLRB no-
tices to the bargaining unit which are ﬁtruthful and specific with 
regard to individual employee
 rights and options under the 
law.ﬂ C. The Respondents™ Position 
The Respondents list the issues as: (a) Whether Respon-
dent™s failure to account for expenses on a unit-by-unit basis 
violates Section 8(b)(1)(A) of th
e Act as alleged?  (b) Whether 
Respondents have charged Beck
 objectors for nonchargeable 
expenses in violation of Sectio
n 8(b)(1)(A) of the Act as al-
leged?  (c) Whether Respondent Local 525 has refused to honor 
Mitchell Sohm™s Beck objection in violation of Section 
8(b)(1)(A) of the Act as alleged? 
With respect to the issue of unit-by-unit accounting, the Re-
spondents contend that the Gene
ral Counsel takes the position 
that objectors have the right not to contribute to the pool of 
shared resources such as in the case of a strike fund unless they 
can establish that in each instance the charged contributions 
were spent on pooled services actually used by the Charging 
Party™s own bargaining unit during the year in question.  The 
Respondents contend that every court to have considered this 
issue, including the Supreme Court in 
Lehnert has rejected this 
argument as inconsistent with th
e idea of an agency fee, citing 
Crawford v. Air Line Pilots Assn
., 870 F.2d 155, 158Œ159 (4th 
Cir. 1989); Pilots Against Illegal Du
es v. Airline Pilots Assn.,
 131 LRRM 2514, 2515Œ2516 (D. Colo. 1989), affd. 938 F.2d 
1123 (10th Cir. 1991); 
Abels v. Monroe County Education 
Assn., 489 N.E.2d 533, 537, 539 (Ind. App. 1986), cert. denied 
480 U.S. 905 (1987). The Respondents note that in 
Ellis
 the Supreme Court held, that unde
r the RLA, objecting nonmem-
bers may only be charged for those activities ﬁgermane to col-
lective-bargaining activity.ﬂ  The 
Lehnert Court considered 
whether this test prohibits using objectors™ fees for activities that are closely related to coll
ective bargaining generally but 
were not undertaken directly on 
behalf of the objectors™ bar-
gaining unit and the Supr
eme Court stated in 
Lehnert that they 
had never interpreted this test to require that there be a direct 
relationship between the expense involved and a tangible bene-
fit to the objectors™ bargaining unit.  In 
Ellis
, the Supreme 
Court recognized that objectors may be required to contribute 

to expenses or activities which are normally or reasonably util-
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 557ized to carry out the duties of the union as the exclusive collec-
tive-bargaining representative.  In 
Lehnert, the Supreme Court 
was unanimous in recognizing that it is normal and reasonable 

for unions to pool their resources for such activities across all 
represented bargaining units and Justice Blackman in the ma-
jority opinion stated that part of the bargaining unit™s payments 
which contributes to the pool™s resources which is potentially 
available to the unit is assessed for the unit™s protection, even if 
it is not used by the unit during the particular year.  
Lehnert also stated that unit-by-unit accounting was foreclosed by the 
Court™s prior decisions, citing Ellis
.  Respondents argue further 
that although Lehnert arose in the public sector, and was de-
cided under the First Amendment, the parties in 
Lehnert pro-ceeded on the basis that 
Ellis
 controlled the question of unit-by-
unit accounting and the 
Ellis
 Court initially decided whether the 
challenged expenditures were chargeable under the RLA and 
then decided whether they were chargeable under the first 
amendment.  The Court in 
Lehnert held that 
Ellis
 forecloses the 
unit-by-unit accounting requireme
nt.  As the Court had made clear in 
Beck
, the general standard for chargeability 
Ellis
 estab-
lished under the RLA, applies under the NLRA as well.  

Lehnert is not distinguishable and controls this claim.  Three 
possible arguments to attempt to distinguish these cases are without merit and should be rejected.  Initially, although 
Lehnert is a public sector case under the first amendment, the 
public sector law concerning unit-by-unit accounting is derived 

from RLA case law, particularly the Court™s earlier decision in 
Ellis.  As the Court made clear in 
Beck
, the RLA principles as 
to what is a chargeable expenditure are controlling with the 

right to object under the NLRA as both statutes were enacted to 
address free rider concerns.  Secondly, since 
Lehnert
 concerns 
employees affiliated with the National Education Association 

(NEA), rather than the TWU 
as involved here, an argument could be made that this case is distinguishable because of that 
relationship and that units represented by the NEA have a 
closer affinity with each other so as to permit cost sharing 

within the NEA but not with the TWU.  However, the Court in 
Lehnert did not even discuss the composition of the NEA or the 
units it represents and held that
 once it is shown the expenses 
charged are germane to collective bargaining, no greater rela-
tionship is necessary.  Finally, because the local union in 
Lehnert represented only a single unit, the dues paid to the local 
were of necessity spent only on the local™s own bargaining unit.  
In the instant case the Respondents represent employees in 
more than one bargaining unit and pooling of resources from 
members of different bargaining units takes place within the 
local union, as well as the Intern
ational.  There is no suggestion 
in Lehnert that its holding is limited to affiliated unions.  Rather 
all of the Supreme Court™s re
asons for allowing pooling of 
resources are at their strongest in the case of local union expen-
ditures. Respondents further argue that it is both normal and reason-
able for a union to use dues and fees from all represented bar-
gaining units to create a pool of 
resources available to all repre-
sented bargaining units.  Although the purposes for which un-
ions pool their resources are legi
on, two examples are the utili-zation of national staff to engage in bargaining and grievance 

handling and national union strike 
benefits.  As recognized in 
Abood, supra, the pooling of resources across all represented 
bargaining units enables a national union to create a permanent 
staff of lawyers, expert negot
iators, economists, and research staff whose services may be made readily available to all units.  
The strike fund provides an imme
diate benefit in terms of bar-
gaining strength, even if the unit does not have to draw on the 
fund.  Respondents argue further that the burdens of unit-by-
unit accounting would be enorm
ous on any multiunit local such 
as Local 525 and overwhelming on 
the International.  The In-
ternational maintains approximately 60 different affiliated lo-
cals, and is a party (with the locals) to at least 50 collective-
bargaining agreements.  Assuming arguendo that chargeable 
expenditures by the International 
could be directly identified as 
benefiting a particular unit, uni
t-by-unit accounting would re-
quire dividing the chargeable expenditures into 60 categories. 
Additionally many of the International™s locals are responsible 
for administering several collective-bargaining agreements such 
as in the case of Local 525.  Although in the abstract it may be 
possible to set up accounting methods for allocating staff ex-
penses and various other expenses
 incurred by the International, 
the actual task of carrying out 
those calculations is beyond the 
capacity of real orga
nizations with finite
 resources.  Respon-

dents further contend that unit-by-unit accounting would punish 
employees who choose to be represented by multiunit affiliated 
unions by denying them the ability to spread the cost of collec-
tive bargaining over all represen
ted employees and by imposing 
on them overwhelming 
difficult accounting requirements.  The 
failure to meet these burdens by
 the union will permit objecting 
nonmembers to opt out of paying their fair share and will result 

in free riding.  Objecting nonmem
bers cannot assert any duty of 
fair representation interest that would militate against charging 
them their fair share of the cost
 of pooled resources available to 
the bargaining unit. 
In addressing the issue of li
tigation expenses, the Respon-
dents note that there is no evidence in the record of either litiga-

tion or legal expenses incurred by Local 525.  Respondents note 
the statement of Justice Blackman, writing for himself and 
three other Justices in 
Lehnert, 500 U.S. at 526, wherein he 
stated that it is unconstitutional to charge for ﬁthe expenses of 

litigation that does not concern the dissenting employees™ bar-

gaining unit.ﬂ They contend th
at Justice Blackman distin-
guished litigation expenses from other chargeable expenses 

which do not have to broken down by bargaining unit on two 
grounds ﬁthe important political a
nd expressive nature of litiga-
tionﬂ and the fact that ﬁunion 
litigation may cover a diverse 
range of areas from bankruptcy 
proceedings to employment 
discrimination.ﬂ  Id.  Respondent
s contend that Justice Black-
man™s opinion requires only that 
general litigation be charged 
on a unit-by-unit basis but that his intent is less clear concern-

ing litigation that is an integral part of the collective-bargaining 
process and that does not cover a ﬁdiverse range of areasﬂ and 
does not have an ﬁimportant political or expressive nature.ﬂ  

Respondents thus contend that they lawfully charge objectors 
their proportionate share of such litigation expenses and are not 

required to do so on a unit-by-unit basis. 
With respect to the category of expenses designated by Re-
spondents as expenses for legislative, executive branch, and 
administrative agency represen
tation on legislative and regula-
tory matters closely related to 
the negotiation or administration 
of contracts and working condi
tions, Respondents contend that 
all of the above expenses are properly chargeable to objectors.  
Thus Respondents contend that lobbying is not per se non-
chargeable.  rather, citing 
Beck
, 487 U.S. at 745, they contend 
that the test is whether the expenditures are ﬁgermane to collec-

tive bargainingﬂ or citing 
Ellis
, 466 U.S. at 448, supports ﬁac-
tivities or undertakings normall
y or reasonably employed to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558implement or effectuate the duties of the union as the exclusive 
representative.ﬂ  Respondents also contend that 
Lehnert
 conclu-sively establishes that lobbying 
can be ﬁgermane to collective 
bargainingﬂ as the Court in that case found ﬁadvancing their 
members™ interests in the legislative and other political areasﬂ 
was germane to the union™s effective representation of its 
members.  However principally on first amendment grounds, 
the Court concluded that ﬁthe State constitutionally may not 
compel its employees to subsidize legislative lobbying outside 

the limited context of contract ratification or implementation,ﬂ 
quoting Ellis
, 466 U.S. at 456.  Respondents argue that under 
the NLRA only the ﬁgermanenessﬂ test governs and a union is 

accorded a number of reasonable options to pursue its legiti-
mate goals including the option of legislative activity. 
Respondents thus contend that in evaluating Local 525™s ac-
tivities, it is critical to observe
 that it exclusively represents 
private sector employees whose employers have been awarded 

service contracts with governme
nt agencies.  Therefore the 
employers with which Local 525 has labor agreements are in 
turn in a contractual relations
hip with governmental agencies 
(such as the Air Force or NASA in this case) and the relation-
ship between the government and 
the contractors thus directly 
impacts upon the wages, hours, and terms and conditions of 

employment of the employees re
presented by Local 525 and the 
contractors are regulated by Federal statutes such as the Service 
Contract Act and the Contract 
Work Hours and Safety Stan-
dards Act.  None of the contact
s by Local 525 representatives 
with elected government officials as set out in the stipulation of 
facts were for the purpose of influencing any pending or poten-
tial legislation.  Rather they were to resolve an ongoing wage 
and benefit dispute with an employer, Unified Services, Inc. 
(USI) at Cape Canaveral Air Force 
Station.   USI had a contract 
with the Air Force to perform janitorial work at Cape Canaveral 

Air Force Station and a labor agreement with Local 525 and 
was repeatedly late in the payment of wages and delinquent in 
the payment of fringe benefits.  As efforts to resolve this wage 

and benefit problem were unsuccessful, Local 525 sought the 
assistance of United States Congressman Jim Bacchus whose 

district includes the Cape Canaveral Air Force Station and Lo-
cal 525™s president and vice president traveled to Washington, 
D.C., to meet with Bacchus and obtain his support to put pres-
sure on USI to make timely wage
 and benefits payments.  Pur-
suant to their efforts Congressman Bacchus wrote to the Secre-
tary of the Air Force urging him to look into the matter.  In 
addition to these efforts Local 525 representatives wrote to 
Bacchus and Florida Senators and to another congressman who 
represented a nearby district 
as well as making telephone calls 
to Bacchus concerning this issue.
  Respondents argue that the 
sole reason for communicating with these elected officials was 
to elicit their support concerning the USI matter and that these 
communications were thus germane to their effective represen-
tation of bargaining unit members.  In addition, Local 525 
communicated with nonelected 
government employees on mat-
ters directly involving bargaining
 unit employees.  It dealt with 
Air Force labor relations concerning USI™s delinquent payment 
of wages and fringe benefit contributions.  Additionally, it con-
versed with labor relations with
 respect to (1) new Air Force 
rules restricting the number of 
hours employees could work as 
the rules were in contravention of the labor agreement; (2) a 
new Air Force ﬁself helpﬂ pr
ogram which would reduce bar-
gaining unit work; and (3) reduction of emergency reserve per-
sonnel which would diminish the 
safety of unit personnel.  All 
of these matters directly impact
ed the wages, hours, and terms 
and conditions of employment of
 the bargaining unit members 
and it was normal, reasonable 
and germane for Local 525 to 
converse with the Air Force about them.  Additionally Local 
525 telephoned Air Force labor relations staff concerning John-
son Control™s unilateral implementation of a new hourly rate 
for represented fire fighters and seeking the Air Force™s assis-
tance in ensuring that the wages provided under the service 
contract between the Air Force a
nd Johnson Controls were paid 
the contractor™s represented employees.  If the Union had filed 
a grievance or a lawsuit, thos
e expenses would have been 
chargeable and the use of a more expeditious route of contact-

ing the Government agency by telephone did not render the 
expenses associated with the 
telephone call nonchargeable.  
Additionally, there are on occasi
on contract change requests 
which directly impact on the terms and conditions of the repre-
sented employees and in order to
 monitor these changes, Local 
525 would occasionally telephone Air Force Labor Relations.  

These expenses were normal, reasonable and germane to the 
Union™s bargaining function.  On occasion NASA would initi-
ate conversations with Local 525 about its representation of 
unit employees of their contractor
s.  Similarly, Air Force labor 
relations would inquire of Local 525 concerning its representa-
tion of unit employees of a cont
ractor™s concerning such mat-
ters as placement of picket lines, security clearance of unit em-
ployees status of grievances a
nd others.  Responding to these 
inquiries from the government is
 normal, reasonable, and ger-
mane and is properly deemed chargeable. 
With regard to other activities by the International, Respon-
dents address several matters outlined in the stipulation of facts.  
The International spent time representing bargaining unit air-
craft mechanics and dispatchers under investigation by the 
Federal Aviation Administration 
(FAA) who were subject to 
suspension or revocation of their dispatch, airframe, and power 

plant certificates for alleged errors arising out of bargaining 
unit work performance.  The suspension or revocation of their 

license would have precluded their continuing to hold bargain-
ing unit positions and thus the outcome of the FAA investiga-
tion directly implicates the ra
tes of pay, hours, and working 
conditions of the affected barg
aining unit employees and their 
rights under the collectiv
e-bargaining agreement.  Therefore the 
TWU™s efforts to assist these em
ployees in these matters were 
direct consequences of their ro
le as collective-bargaining repre-
sentative to make and maintain agreements concerning rates of 
pay, hours, and working conditions and the TWU would other-
wise have no interest in intervening in these disputes.  Like-
wise, the TWU would have no interest in preserving the work 
maintenance work referred to in the stipulation of facts in the 
absence of its collective-bargaining agreement with American 
Airlines covering the employees. 
The International further argues that position papers it filed 
with the Department of Trans
portation on drug testing stand on 
no different footing.  ﬁEmployees who test positive for drugs 

and cannot offer a satisfactory al
ternative explanation must be 
removed from their positions.ﬂ citing 
Bluestein v. Skinner
, 908 
F.2d 451 (9th Cir. 1990).  Consequently the TWU had an obvi-
ous interest in assuring that ma
ndatory drug testing procedures 
were fair.  Similarly, the work of TWU before the National 
Mediation Board was germane to collective bargaining.  In 
US Air Shuttle, Inc
., 19 NMB 388 (1993), the issue was whether 
the TWU would be able to continue to administer and enforce 
its collective-bargaining agreement and whether that agreement 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 559continued to apply in light of the NMB™s ruling that it was the 
same carrier as US Air.  Alt
hough these matters related to rep-
resentation issues they did not 
involve persuading employees to 
join or support unions but involved only assuring that petitions 
were expeditiously handled in accordance with NMB Rules and 
Regulations and the protection of
 the rights of the TWU and its members during reconfiguration of one or more carriers,  This 
technical regulatory work is standard fare for any union repre-
senting RLA covered employees 
and does not involve the ex-pressive or ideological content that the 
Lehnert
 Court was con-
cerned with. 
Analysis 
As the cases cited by the part
ies set out, the rights of object-
ing nonmembers are to be protecte
d by ensuring that they are 
not charged for expenses incurred by a union which are not 
germane to the union™s obligati
on and duty to represent them. 
As also set out by the cases c
ited by the parties Congress was 
concerned with the elimination of
 ﬁfree ridersﬂ so as to avoid 
objecting nonmembers reaping the 
benefits of collective bar-
gaining while not sharing in the cost associated with collective 
bargaining which cost is incurred by a union charged with rep-
resenting them. In requiring an accounting to ensure that non-
members are not charged for expenses other than those under-
taken by the Unions for repres
entational purposes, it is neces-
sary to consider in this case whether that accounting must be 
done on a unit-by-unit basis as 
contended by the General Coun-
sel and Charging Parties.  After a review of the record and the 

contentions of the parties as set out in their briefs, I find that the 
Unions did not violate the Act by
 their refusal to engage in 
unit-by-unit accounting and by their charging of the various 
expenses as set out in the statement of facts. 
With respect to the issue of unit-by-unit accounting, I find 
that the Unions were not obligated to engage in unit-by-unit 
accounting and their refusal or failure to engage in it was not 
violative of the Act. I find that unit-by-unit accounting is at 
odds with the comprehensive sharing of risk and burden by 
employees represented by the Un
ions. Thus the insurance like 
method of pooling of dues and fees, places large reserves of 
money and representati
onal and legal talent as well as other 
expertise as required, at th
e disposal of the collective-
bargaining representatives on beha
lf of the represented employ-
ees. The requirement of unit-by-
unit accounting with the corre-
sponding argument that employees in one bargaining unit 
should not pay for expenses incurred on behalf of employees in 
other bargaining unit, defeats the purpose of cost sharing. 
While the Charging Parties might 
in 1 year contend that ex-
penses incurred by other bargaining units on behalf of their 

members, should not be borne by them, in a subsequent year 
substantial expenses might be in
curred by the Charging Parties™ 
own bargaining unit on their behalf. If these costs were all to be 

charged to the Charging Parties own bargaining unit it might be 
unable to bear them through the collection of dues and fees 
limited to the employees in the affected bargaining unit. I thus 
find persuasive the arguments made by the Respondents and the 
cases cited by them in support of
 their position, particularly 
Lehnert, which I find foreclosed the unit-by-unit accounting 
requirement. I find that Lehnert, although a public sector case, 
is applicable to the NLRA as the Court had earlier in 
Beck
 re-lied on the general standard for chargeability established in 
Ellis under the RLA as applicable under the NLRA. 
With respect to the various expenses incurred by the Unions™ 
as set out in the statement of facts, I find that they were all 
germane to collective bargaining and that the Unions did not 
violate the Act by charging them to fees paid by the Charging 
Parties. I find that in every instance these expenses were in-
curred on behalf of the employees
 in the affected bargaining 
units. With respect to the expenses
 charged to objecting nonmem-
bers I find the following were properly chargeable. 
Pursuant to section 3,g, of th
e provisions of the fee objection 
procedure, since 1991 the Respondent Unions have charged 
objectors for a portion of thei
r expenses which Respondent 
Unions have categorized under th
e fee objection procedures as 
ﬁexpenses for legislative, executi
ve branch, and administrative 
agency representation on legisl
ative and regulatory matters 
closely related to the negotiation
 of contracts and working con-
ditions.ﬂ I find that the direct
 expenses charged by Local 525 
during audit years ending Marc
h 31, 1992, and 1991, for round-trip airline tickets and overnight hotel accommodations from 
Florida to Washington, D.C., to enlist the help of a U.S. Repre-
sentative, as an elected official to put pressure on Unified Ser-
vices, Inc., a government contractor with whom Respondent 
Local 525 had a collect
ive-bargaining agreement, to timely pay 
its employees and to timely make contributions into the em-
ployees™ health and pension benefit funds, were properly 
charged to objecting nonmembers, as were the indirect ex-
penses incurred as set out above in
 the statement of facts in this 
decision.  The Union was engage
d in representing bargaining 
unit members concerning wages, hours, or terms and conditions 
of employment. At the outset beca
use of the unique situation of 
government contractors who have
 a contractual relationship 
with the United States Government through one or more of its 
agencies, the United States Government plays a vital role in 
setting the wages, hours, and terms and conditions of employ-
ment of the unit members by its contractual agreements with 
and requirements imposed on the 
government contractors. The determinations of the Federal 
Government and its agencies 
(such as NASA or the Air Force in this case) directly impact on 

the unit employees™ wages, hours, and terms and conditions of 
employment. Thus the direct and indirect expenses incurred by 
the Unions in contacting and appearing before the governmen-
tal officials and agencies as set out above were germane to 
Local 525™s responsibilities as co
llective-bargaining representa-
tive of the unit employees and were properly and reasonably 

charged to the objecting nonmembe
rs. Similarly, conversations 
held with Air Force labor re
lations personnel concerning new 
Air Force Rules restricting the member of overtime hours that 
contractors could work their empl
oyees in contravention of the 
terms of the collective-bargaining agreement directly impacted 
the wages, hours, and terms and 
conditions of employment of 
the employees represented by the Respondent Unions. The 

telephoning of Air Force labor relations staff concerning John-
son Controls World Services, In
c.™s unilateral implementation 
of a new hourly rate for represented firefighters and eliciting 

the Air Forces™ assistance in ensuring that the contractually 
required wages were paid to represented employees also di-
rectly impacted on the employ
ees wages and terms and condi-
tions of employment and were 
properly chargeable to objecting 
nonmembers. Similarly,
 telephoning Air Force labor relations 
staff to monitor contract change requests initiated by the Air 
Force or the contractor were properly chargeable as they di-
rectly impacted on the terms an
d conditions of the represented 
employees. Meeting with Air Force labor relations to respond 
to Labor Relations inquiries abou
t the status of various issues 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560germane to Local 525™s representation of unit employees of a 
contractor, i.e., placement of picket lines, security clearance of 
unit employees, status of grieva
nces were properly chargeable 
as they directly impacted on represented employees™ wages, 
hours, and terms and conditions of employment. Similarly, 
conversations held with the Na
tional Aeronautical and Space 
Administration Labor Relations staff, at their initiation, for 
general inquiries of Local 525™s 
existing representation of unit 
employees of their contractors were germane to their represen-

tation of unit employees. Simila
rly the indirect expenses 
charged for the above-discussed monitoring of contract change 
requests, responding to inquiries
 about the status of various issues and general inquiries re
garding Local 525™s representa-
tion of unit employees of cont
ractors were germane and prop-erly chargeable. 
The various representations en
gaged in on behalf of repre-
sented employees by the International during audit years ending 
March 31, 1992, and 1991, were al
so properly chargeable as 
they directly impacted the em
ployees hours, wages, and terms 
and conditions of employment in
cluding the representation of 
FAA licensed mechanics and dispatchers who were unit em-
ployees during FAA investigati
ons of work performance and 
representation at informal conferences after issuance of suspen-

sions or civil penalties and including a hearing before the Na-
tional Transportation Safety Board. This is certainly compara-

ble to a union™s representation of its represented employees in 
disciplinary cases before an arbitrator wherein the employees™ 
jobs are in jeopardy. The filing of position papers by the Inter-
national with the Department of Transportation supporting 
American Airline™s application for exemption to operate jet 
aircraft out of O™Hare Airport and not to allow nonmechanic 
personnel to change aircraft li
ght bulbs, stemmed from its role 
as collective-bargaining representative of affected employees 
and was germane and reasonable and the expenses incurred 
thereby were properly chargeable. The legal representation 
before the National Mediation Board (NMB) in 
US Air Shut-tles, Inc., case seeking to preserve the representational rights of 
unit employees was germane to 
collective bargaining and prop-
erly chargeable. Similarly the legal representation before the 
NMB in the Henson Airlines case objecting to the NMB™s deci-
sion to hold in abeyance Responde
nt International™s petition for 
election while considering a single-carrier petition filed by the 
Airline Pilot Association, was germane and properly charge-
able. I also find expenses for the legal preparation and represen-
tation in court in 
Flagship Airlines, Inc. v. TWU
, supra, with respect to opposing the employer™s
 application for a temporary 
restraining order and prelimin
ary injunction sought against 
Respondent International for stri
ke activities engaged in on 
behalf of represented employees,
 to be germane to collective 
bargaining and properly chargeable
. I also find expenses in-
curred by Respondent Internatio
nal for attendance at meetings 
in both audit years of the Amer
ican Airlines President™s Coun-cil, an official body established by the employer and chaired by 
the vice president of Respondent
 International for the purpose 
of providing legal advice and assistance to the chairman on 
matters pertaining to unit employees were germane to collec-
tive bargaining and properly chargeable. I also find that ex-

penses incurred for attendance at meetings of the TWU Interna-
tional Executive Council in both audit years, for the purpose of 
providing legal advice and reporting on enacted laws were 
germane to collective bargaining and properly chargeable. I 
also find that expenses incurred by the International for the 
presentation of legal seminars in
 both audit years were germane 
to collective bargaining and pr
operly chargeable. I also find 
that legal support to negotiato
rs during the 1991 collective bar-
gaining with American Airlines and with Flagship Airlines was 
germane to collective bargaining and properly chargeable as 
was the conduct of contract arbitration with Flagship Airlines, Inc. I find that the expenses incurred by the International in audit 
year 1991, for the following were
 germane to collective bar-
gaining and properly chargeable as follows: 
(a) Representation of 30 FAA licensed mechanics and dis-
patchers, who were unit employees, during FAA investigations 
of work performance, including assistance in responding to 
inquiries and informal conferen
ces scheduled with FAA attor-neys. 
(b) Preparation and presentation of position papers in re-
sponse to proposed drug testing regulations governing unit 
transit providers and safety 
sensitive aviation personnel. 
(c) Conduct of seminars with unit mechanics to explain the 
parameters of the License Protection Program. 
(d) Providing legal representation before the NMB in the 
US 
Air case regarding the scope an
d composition of a petitioned-for unit of employees who had not been previously represented 
by Respondent International. 
(e) Providing legal representation before the NMB in the 
Northwest Airlines Foremen™s Association case wherein the 
International sought a recertification of representation to recog-
nize the affiliation of Northwest Airlines Foreman™s Associa-
tion with the International in order to require Northwest to bar-
gain with it, and the drafting of a termination agreement for the 
Northwest Airline™s Foreman™s Association as a result of the 
elimination of this craft by Northwest Airlines. 
(f) Supplying legal representation in 
TWU v. Alaska Airlines
, wherein the International sought an injunction to enjoin the 
employer™s unilateral changes in working conditions after certi-
fication. (g) Providing legal advice and drafting a brief in relation to a 
major contract arbitration over the chain of custody of urine 
samples with American Airlines. 
(h) Providing day-to-day legal counsel to the air transport di-
vision officials on an as-neede
d basis pertaining to matters 
involving negotiation and admi
nistration of collective-
bargaining agreements. 
With respect to the litigation costs incurred by the Interna-
tional listed above, I find they were all incurred as a normal 
incident of furthering the collective-bargaining process and 
were not of a political or expressive nature such as those envi-
sioned by Justice Blackman in his opinion in 
Lehnert. With 
respect to lobbying expenses incurred by Respondents I am 

persuaded by the Respondent™s 
argument that lobbying is not 
per see nonchargeable, and that the test is whether they are 
ﬁgermane to collective bargaining,ﬂ 
Beck
, 487 U.S. at 745, or 
supports ﬁactivities or undertakings normally or reasonably 
employed to implement or effect
uate the duties of the union as the exclusive representative,ﬂ 
Ellis
, 466 U.S. at 448. I find that 
all of the foregoing expenses wh
ich might be characterized as 
lobbying expenses meet the tests set out in 
Beck
 and Ellis
. I 
find also in agreement with 
Respondents™ position that position 
papers filed by the Internationa
l relating to drug testing were 
germane to its collective-bargaining obligations to employees 

represented by it who are subject
 to the drug testing in assuring that mandatory drug tests are fair and I reject the General 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS WORLD SERVICES) 561Counsel™s argument that they ar
e too attenuated to be properly 
chargeable. I am also persuade
d by the Respondent™s argument 
that the various representational 
matters pertained to reconfigu-ration of carriers in the airline industry which is technical regu-
latory work and standard fare for any union representing RLA 
covered employees and did not 
involve persuading employees 
to join or support unions and the expressive or ideological con-
tent that the 
Lehnert
 Court was concerned with. 
The alleged refusal to honor 
Mitchell Sohm™s objection The complaint alleges and Respo
ndent admits that on May 7, 
1992, Sohm, an employee in the 
unit of Johnson Controls em-
ployed by Local 525, mailed by cer
tified mail a letter of resig-nation from union membership and his Beck
 objection to Re-
spondent, Local 525 and that since May 15, 1992, Respondent 
Local 525 has been in receipt of Sohm™s letter of resignation 
and Beck
 objection. The complaint al
so alleges and Respondent 
Local 525 admits that since May 15, 1992, Respondent refused 
to accept Sohm™s 
Beck
 objection as perfected, failed to provide 
Sohm with the Union™s agency 
fee policy, failed to provide 

Sohm financial information concerning the breakdown between 
representational and nonrepresentational activities for Respon-

dent Local 525 and its agent, Re
spondent International, failed 
to refund to Sohm the nonrepresentational portion of dues re-

ceived and retained by Respondent
 since receipt of his resigna-
tion and Beck
 objection. The complaint also alleges and Re-
spondent™s deny in their answer that Respondent Local 525 has 
failed and refused to provide Sohm a breakdown of representa-tional and nonrepresentational e
xpenditures on a unit-by-unit 
basis, charged Sohm for amounts wh
ich, in part, pertain to rep-resentational activiti
es not attributable to bargaining unit and 
has charged Sohm for amounts which, in part, pertain to non-
representational activities, including, legislative, executive 
branch and administrative representation on legislative, execu-
tive branch, and administrative 
representation on legislative and 
regulatory matters clos
ely related to the negotiation or admini-
stration of contracts and working conditions. 
The Charging Parties contend that since Respondents admit 
they received Charging Party Sohm™s resignation and 
Beck
 objection, there is no 
legitimate defense for the continuing re-
fusal to provide Sohm with the information required by 
Beck
 and for the ongoing practice of charging Sohm for these non-
representational activities after his resignation from the Union 
and his objection to the Respondent™s agency fee. 
The Charging Parties point to the Respondents™ 1991 and 
1992 agency fee procedures wh
ich require that nonmembers 
must file objections in January of each year  and that employees 

who desire to object but who 
were unable to make a timely 
objection because they were not subject to a TWU union-
security clause in January, mu
st make an objection within 30 
days after they become subject 
to the union-security obligations 
and receive notice of these pr
ocedures. The Charging Parties 
contend that Sohm could not 
have filed during the January 
window period because he was ineligible to do so at that time 
since he did not resign from the Union until May 1992 and that 
this was thus his first opportunity to object as a nonmember.  
Since Sohm filed his objection si
multaneously with his resigna-
tion, it was within the Unions™ window period.  It would not be 
unduly burdensome on the Union to
 permit employees to file 
objections throughout the year.  
The Unions™ refusal to accord 
Sohm his rights under 
Beck
 violates the Act in two ways.  Ini-
tially nothing in 
Beck
 makes nonmembers™ rights contingent on 
an arbitrary date selected by a union as a window period.  Sec-
ondly, since one of the central premises of the Act is the con-
cept of voluntary unionism, there can be no question that once 
Sohm submitted his resignation, he was no longer a member of 
the Unions, citing 
Pattern Makers (Michigan Model Mfgs.)
, 310 NLRB 920 (1993).  The limitation of the filing of objec-
tions to 1 month of the year restrains and coerces employees 
and forces them to pay fees eq
ual to dues when they have no 
obligation to financially support the union for anything other 
than representational activities.  
With respect to employee S
ohm, Respondents contend that 
Local 525 has accepted his withdrawal from union membership 
and the moneys received from Sohm since his resignation are 
referred to as a ﬁsum equivalent
 to union dues.ﬂ  They contend 
that Local 525 lawfully rejected his ﬁ
Beck objectionﬂ and con-
tinued to receive moneys from 
Sohm pursuant to his checkoff 
authorization as his request 
to pay a reduced fee (his 
Beck
 ob-jection) was untimely received by Local 525 on May 15, 1992.  
Consequently, Local 525 accepted 
his resignation, but refused 
to permit him to pay a reduced
 fee in 1992.  Sohm was obli-
gated to submit his 
Beck
 objection in January of 1992 and is 
bound to continue to pay a sum equivalent to union dues until 

he timely revokes his checkoff au
thorization.  Sohm did not 
submit his objection in January 1992 in accordance with Local 
525™s fee objection Procedure which provides for a window 
period in January of each year during which objections must be 
filed by employees in the bargaining unit.  The fee objection 
Procedure was communicated to employees in the December 
issue of the TWU Express newspaper.  There is no allegation or 
record evidence that Sohm was not on notice of the January 

1992 window period.  There is no rational basis for the General 
Counsel™s position that an employee can ignore the window 
period and file an objection any 
time he pleases.  Rather, the 
Respondents contend that the inst
ant case is no different than 
the case of a member™s revocatio
n of a union authorization card 
for deducting union dues in a right
-to-work State.  In those cases the Board has recognized the legitimate restriction of the 
revocation to a reasonable window period.  In 
Shen-Mar Food 
Products, 221 NLRB 1329 (1976), enfd. as modified 557 F.2d 
396 (4th Cir. 1977), the Board re
jected the argum
ent that re-quiring nonmember employees to 
continue honoring a dues-
checkoff authorization is per se unlawful.  In 
Frito-Lay, 243 
NLRB 137 (1979), the Board dismissed an 8(b)(1)(A) allega-

tion where there was no language in the checkoff authorization 
making union membership the consideration of the employee™s 
agreement to have dues withheld from his wages.  Thus in the 
instant case if Sohm™s authoriza
tion card does not contain lan-
guage making union membership the quid pro quo for the pay-

ment of dues, then under 
Frito-Lay
, Sohm is obligated to pay a 
sum equivalent to union dues until he exercises his rights dur-
ing the window period.  However in the instant case the card is 
not part of the record and there has been a failure of proof on 
this issue and the allegation that Local 525 unlawfully refused 
to accept Sohm™s 
Beck
 objection and continued to require him 
to abide by his checkoff authorization should be dismissed.  

Dismissal of the remaining alle
gations involving Sohm follows. 
Analysis 
I find that Respondent Local 525
 violated Section 8(b)(1)(A) 
and (2) of the Act by refusing to accept Sohm™s 
Beck
 objection by failing to provide him with the Union™s agency fee policy 
and by refusing to give him a breakdown of representational 
and nonrepresentational expenses charged to him and by failing 
to refund to Sohm the nonrepresentational portion of dues re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562ceived and retained by Respondent since receipt of his objec-
tion. In Beck
 the Supreme Court held 
that its prior cases de-
cided under the RLA were applicable to 
Beck
 issues under the 
Act. In 
Ellis
, supra, the Court found a ﬁcharge and rebateﬂ sys-
tem unlawful. See also Hudson, supra, and 
Tierney v. City of 
Toledo
, 917 F.2d 927 (6th Cir. 1990). Accordingly, any proce-
dure or policy implemented by a union which, as in the instant 

case, impermissibly interferes w
ith the Section 7 rights of ob-
jecting nonmembers whose rights to a reduction in fees for 
nonrepresentational activities are 
delayed or denied thereby, 
violates the Act. 
CONCLUSIONS OF 
LAW 1. The Employer, Johnson Contro
ls World Services, Inc., is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2. The Respondents, Transpor
t Workers of America, AFLŒ
CIO and its Local 525, are labor organizations within the mean-ing of Section 2(5) of the Act. 
3. Respondents did not violate the Act by failing to break 
down expenses into representa
tional and nonrepresentational 
categories on a unit-by-unit basis in its disclosure statements to 
objecting nonmembers and by ch
arging objecting nonmembers 
for representational expenses not attributable to the bargaining 
unit in which the objectors are employed. 
4. Respondents did not violate 
the Act by charging objecting 
nonmembers for expenses incurr
ed on ﬁlegislative, executive 
branch and administrative agency representation on legislative 
and regulatory matters closely re
lated to the negotiation or ad-
ministration of contracts 
and working conditions.ﬂ 
5. Respondents violated Section 
8(b)(1)(a) and (2) of the Act 
by refusing to accept employee Mitchell Sohm™s 
Beck objec-tion, by failing to provide him with the Union™s agency fee 
policy, by refusing to give him a breakdown of representational 
and nonrepresentational expenses charged to him and by failing 
to refund the nonrepresentationa
l portion of dues received and 
retained by Respondents since r
eceipt of his objection and by 
maintaining and enforcing a policy concerning employee rights 
to object to nonrepresentational 
portions of their agency fees 
which does not immediately reduce the agency fees for nonrep-

resentational activities. 
6. The unfair labor practices described above are unfair labor 
practices affecting commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
THE REMEDY Having found that Respondents have engaged in certain un-
fair labor practices, I shall order that they cease and desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act. 
With respect to the failure to accept Sohm™s objections, the 
subsequent failure to provide 
the Respondents™ agency fee pol-
icy and financial disclosure information and the failure to re-

fund the nonrepresentational portion of dues received and re-
tained by Respondent Unions since receipt of Sohm™s objec-
tion, Respondent Unions should 
be ordered to accept Sohm™s 
objection, provide him their agency fee policy and financial 
disclosure information and make
 him whole with interest for 
any excess dues and fees paid 
to Respondent Unions for non-
chargeable expenditures through a refund with interest of such 
excess amounts commencing with the filing of Sohm™s objec-
tion and thereafter. Preserve and on request make available to 
the Board or its agents all records necessary to calculate the 

amount of the refund due Sohm. Respondents shall also be 
ordered to post notices to its members employees in its bargain-
ing unit as set out in the attached notice advising them that it 
has been found to have committed certain unfair labor practices 
and has been ordered to cease an
d desist therefrom and to make 
the affected employee Mitchell Sohm whole for excess fees and 

dues charged to him as a result of the aforesaid unfair labor 
practices, with interest. Notices should be placed at places 
where notices to employees and members are normally placed 
at the offices of Respondent In
ternational and Respondent Lo-
cal 525 and sufficient notices shoul
d be also made available for 
posting, the employer willing, at the locations of the employer 
involved in this proceeding. 
[Recommended Order omitted from publication.] 
  